Exhibit 10.15


Execution Version






AMENDMENT NO. 7


AMENDMENT NO. 7 (this “Agreement”) dated as of February 24, 2017 by and among
ARES HOLDINGS L.P., a Delaware limited partnership (as successor by conversion
to Ares Holdings LLC and as successor by merger to Ares Domestic Holdings L.P.)
(“Ares Holdings”), ARES INVESTMENTS L.P., a Delaware limited partnership (as
successor by conversion to Ares Investments LLC and as successor by merger to
Ares Real Estate Holdings L.P.) (“Ares Investments”, together with Ares Holdings
and any other Person that thereafter become borrowers under the Credit Agreement
by joinder, are referred to hereinafter individually and collectively, jointly
and severally, as the “Borrower”), the Guarantors party hereto, the lenders
identified on the signature pages hereto (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”) and JPMorgan Chase
Bank, N.A., as Agent.


RECITALS


WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Agent are party to that certain Sixth Amended and Restated Senior Credit
Agreement, dated as of April 21, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the Credit
Agreement as amended by this Agreement is hereinafter referred to as the
“Amended Credit Agreement”);


WHEREAS, on July 1, 2016 (a) Ares Domestic Holdings, L.P. merged with and into
Ares Holdings, with Ares Holdings as the sole surviving entity and (b) Ares Real
Estate Holdings L.P. merged with and into Ares Investments, with Ares
Investments as the sole surviving entity; and


WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders have agreed to
amend the Credit Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement is hereby amended and modified from and after the date hereof as
reflected in the “blacklined” changes in the Amended Credit Agreement attached
hereto as Annex I and Schedule C-1 to the Credit Agreement is replaced in its
entirety as set forth as Annex II hereto (and, in connection therewith, if the
Revolver Commitment of any Lender is being reduced or terminated, such Revolver
Commitment shall be deemed assigned to the remaining Lenders to the extent
necessary to give effect to the Revolver Commitments set forth on Annex II and
outstanding Advances shall be made from the Lenders pro rata according to the
amount of their respective Revolver Commitments; provided that, the Lenders
shall make and receive payments among themselves, as set forth in a written
notice prepared by the Agent, so that, after giving effect thereto, Advances are
held ratably by the Lenders in accordance



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


with their respective Revolver Commitments). References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.


Section 3. Representations and Warranties.


(a) Each Borrower, individually as to itself only, represents and warrants to
the Lenders and the Agent, that this Agreement has been duly executed and
delivered by such Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


(b) Each Borrower represents and warrants that on the date hereof the
representations and warranties of such Borrower set forth in Article IV of the
Credit Agreement are true, correct and complete in all material respects on and
as of the date hereof, provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.


(c) For purposes of determining withholding Taxes imposed under FATCA, from and
after August 5, 2015, the Borrower and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) the Amended Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).


(d) No Event of Default or Unmatured Event of Default exists or would result
from this Agreement.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:


(a)    Execution. The Agent shall have received counterparts of this Agreement
executed by the Borrower and each Lender under the Credit Agreement; and


(b)    Fees and Expenses. The Borrower shall have paid all fees and expenses
then due and payable to the Lenders and the Agent under the Loan Documents.


Section 5. Effect. Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.


Section 6. Confirmation of Loan Documents.  As of the date hereof and after
giving effect to this Agreement, the Borrower hereby confirms and ratifies all
of its obligations under the



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Credit Agreement and each other Loan Document to which it is a party.  By its
execution on the respective signature lines provided below, as of the date
hereof and after giving effect to this Agreement, each of the Guarantors hereby
(a) confirms and ratifies all of its obligations and (b) represents and warrants
that the representations and warranties set forth herein, the Credit Agreement
and in such other Loan Documents are true and correct in all material respects
on the date hereof as if made on and as of such date (except to the extent that
any representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall have been true and correct as of such
earlier date); provided that any representation and warranty that is qualified
as to materiality or material adverse effect shall, after giving effect to such
qualifications as set forth therein, be true and correct in all respects.  This
Agreement is deemed to be a “Loan Document” for the purposes of the Credit
Agreement.


Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.




|
|
|
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


BORROWERS:


ARES HOLDINGS L.P.,
a Delaware limited partnership
By: Ares Holdco LLC, its general partner


By:___/s/ Naseem Sagati _______________
Name: Naseem Sagati
Title: Authorized Signatory




ARES INVESTMENTS L.P.,
a Delaware limited partnership
By: AI Holdco LLC, its general partner




By:___/s/ Naseem Sagati__________________
Name: Naseem Sagati



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Title: Authorized Signatory




GUARANTORS:




ARES MANAGEMENT LLC
 


By:    /s/ Naseem Sagati     
Name:    Naseem Sagati    
Title:    Authorized Signatory     




ARES INVESTMENTS HOLDINGS LLC
 


By:    /s/ Naseem Sagati     
Name:    Naseem Sagati    
Title:    Authorized Signatory     




ARES FINANCE CO. LLC
 


By:    /s/ Naseem Sagati     
Name:    Naseem Sagati    
Title:    Authorized Signatory     




ARES OFFSHORE HOLDINGS L.P.,
 
By: AOF Holdco LLC, its General Partner


By:    /s/ Naseem Sagati     
Name:    Naseem Sagati    
Title:    Authorized Signatory     
JPMORGAN CHASE BANK, N.A.,
as Agent
By:____/s/ Michael Kusner________________



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Name:    Michael Kusner
Title:     Vice President, JP Morgan
    




BANK OF AMERICA, N.A., as a Lender
By:____/s/ Matthew C. White_______
Name:     Matthew C. White
Title: Director




WELLS FARGO BANK, N.A., as a Lender
By:_____/s/ Grannine M. Pergolini____
Name:    Grannine M. Pergolini
Title: Managing Director
Morgan Stanley Bank, N.A., as a Lender
By:_____/s/ Michael King____
Name:    Michael King
Title: Authorized Signatory
SunTrust Bank, as a Lender
By:_____/s/ Andrew Johnson____



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Name:    Andrew Johnson
Title: Director


MUFG Union Bank, N.A., as a Lender
By:_____/s/ John Choi____
Name:    John Choi
Title: Vice President


CITIBANK, N.A., as a Lender
By:_____/s/ Erik Andersen____
Name:    Erik Andersen
Title: Vice President


Royal Bank of Canada, as a Lender
By:_____/s/ Greg DeRise____
Name:    Greg DeRise
Title: Authorized Signatory


State Street Bank and Trust Company, as a Lender
By:_____/s/ Janet Nolin____



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Name:    Janet Nolin
Title: Vice President


Sumitomo Mitsui Banking Corporation, as a Lender
By:_____/s/ Christakis Droussiotis____
Name:    Christakis Droussiotis
Title: Managing Director


U.S. Bank National Association, as a Lender
By:_____/s/ Michael F. Ugliarolo____
Name:    Michael F. Ugliarolo
Title: Vice President


Barclays Bank PLC, as a Lender
By:_____/s/ Vanessa Kurbatskiy____
Name:    Vanessa Kurbatskiy
Title: Vice President


Goldman Sachs Bank USA, as a Lender



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


By:_____/s/ Ryan Durkin____
Name:    Ryan Durkin
Title: Authorized Signatory


Credit Suisse AG, Cayman Islands Branch, as a Lender
By:_____/s/ Doreen Barr____
Name:    Doreen Barr
Title: Authorized Signatory
By:_____/s/ Nicholas Goss____
Name:    Nicholas Goss
Title: Authorized Signatory


Bank of New York Mellon, as a Lender
By:_____/s/ Bernard Lambert____
Name:    Bernard Lambert
Title: Director


City National Bank, N.A., as a Lender
By:_____/s/ Brandon L. Feitelson____



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Name:    Brandon L. Feitelson, CFA
Title: Senior Vice President










ANNEX I


AMENDED CREDIT AGREEMENT






Amendment No. 7 reflecting changes
to Conformed Credit Agreement
through Amendment No. 6


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 21, 2014
among
ARES HOLDINGS L.P.
ARES INVESTMENTS L.P.
The Guarantors Party Hereto
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
___________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J.P. MORGAN SECURITIES LLC
WELLS FARGO SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version




BANK OF AMERICA, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents


MORGAN STANLEY SENIOR FUNDING, INC.
SUNTRUST BANK
as Documentation Agents
════════════════════════════════════════════════════



--------------------------------------------------------------------------------


Exhibit 10.15


Execution Version


TABLE OF CONTENTS
(continued)
I.
ARTICLE I DEFINITION AND CONSTRUCTION    1

II.
1.1    Definitions    1

III.
1.2    Construction    31

IV.
1.3    Accounting Terms; GAAP    31



V.
ARTICLE II AMOUNT AND TERMS OF LOANS    31

VI.
2.1    Credit Facilities    31

VII.
2.2    Rate Designation    32

VIII.
2.3    Interest Rates; Payment of Principal and Interest    32

IX.
2.4    Default Rate    36

X.
2.5    Computation of Interest and Fees Maximum Interest Rate; Letter of Credit
Fee    36

XI.
2.6    Request for Borrowing    36

XII.
2.7    Conversion or Continuation    39

XIII.
2.8    Mandatory Repayment    40

XIV.
2.9    Voluntary Prepayments; Termination and Reduction in Commitments    41

XV.
2.10    Letters of Credit    42

XVI.
2.11    Fees    46

XVII.
2.12    Maintenance of Records; Effect    46

XVIII.
2.13    Increased Costs    47

XIX.
2.14    Market Disruption and Alternate Rate of Interest    48

XX.
2.15    Illegality    49

XXI.
2.16    Place of Loans    49

XXII.
2.17    Survivability    49

XXIII.
2.18    Increase in Revolver Commitments.    49

XXIV.
2.19    Exchange Rates; Currency Equivalents    50

XXV.
2.20    Joint and Several Liability of Each of the Entities Comprising
Borrower    51

XXVI.
2.21    [Reserved]    54

XXVII.
2.22    Defaulting Lenders    54

XXVIII.
2.23    Taxes    55

XXIX.
2.24    Mitigation of Obligations    57

XXX.
ARTICLE III CONDITIONS TO LOANS    58

XXXI.
3.1    Conditions Precedent to the Restatement Effective Date    58

XXXII.
3.2    Conditions Precedent to All Extensions of Credit    60

XXXIII.
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BORROWER    60

XXXIV.
4.1    Due Organization    61

XXXV.
4.2    Interests in Loan Parties    61




--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


XXXVI.
4.3    Requisite Power and Authorization    61

XXXVII.
4.4    Binding Agreements    62

XXXVIII.
4.5    Other Agreements    62

XXXIX.
4.6    Litigation; Adverse Facts    62

XL.
4.7    Government Consents    63

XLI.
4.8    Title to Assets; Liens    63

XLII.
4.9    Payment of Taxes    63

XLIII.
4.10    Governmental Regulation    64

XLIV.
4.11    Disclosure    64

XLV.
4.12    Debt    65

XLVI.
4.13    Existing Defaults    65

XLVII.
4.14    No Default; No Material Adverse Effect    65

XLVIII.
4.15    Reserved    65

XLIX.
4.16    Reserved    65

L.
4.17    Governing Documents of the Guarantors    65

LI.
4.18    Anti-Corruption Laws and Sanctions    65

LII.
4.19    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.    66

LIII.
ARTICLE V AFFIRMATIVE COVENANTS OF BORROWER    66

LIV.
5.1    Accounting Records and Inspection    66

LV.
5.2    Financial Statements and Other Information    66

LVI.
5.3    Existence    70

LVII.
5.4    Payment of Taxes and Claims    70

LVIII.
5.5    Compliance with Laws    70

LIX.
5.6    Further Assurances    70

LX.
5.7    Additional Loan Parties    70

LXI.
5.8    Obligation to Upstream Management Fees and Incentive Fees    71

LXII.
5.9    Foreign Qualification    71

LXIII.
5.10    Designated Subsidiaries    71

LXIV.
ARTICLE VI NEGATIVE COVENANTS OF BORROWER    71

LXV.
6.1    Debt    72

LXVI.
6.2    Liens    73

LXVII.
6.3    Investments    73

LXVIII.
6.4    [Reserved.]    73

LXIX.
6.5    Dividends    73

LXX.
6.6    Restriction on Fundamental Changes    74

LXXI.
6.7    Sale of Assets    75

LXXII.
6.8    Transactions with Shareholders and Affiliates    75

LXXIII.
6.9    Conduct of Business    76

LXXIV.
6.10    Amendments or Waivers of Certain Documents; Actions Requiring the
Consent of Agent    76

LXXV.
6.11    Use of Proceeds    76

LXXVI.
6.12    Margin Regulation    76

LXXVII.
6.13    Financial Covenants    76




--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


LXXVIII.
6.14    Restrictive Agreements    77

LXXIX.
6.15    CLO Management Subsidiaries    77

LXXX.
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES    77

LXXXI.
7.1    Events of Default    77

LXXXII.
7.2    Remedies    80

LXXXIII.
ARTICLE VIII EXPENSES AND INDEMNITIES    80

LXXXIV.
8.1    Expenses    80

LXXXV.
8.2    Indemnity    80

LXXXVI.
ARTICLE IX ASSIGNMENT AND PARTICIPATIONS    82

LXXXVII.
9.1    Assignments and Participations    82

LXXXVIII.
9.2    Successors    84

LXXXIX.
ARTICLE X AGENT; THE LENDER GROUP    84

XC.
10.1    Appointment and Authorization of Agent    84

XCI.
10.2    [Reserved].    86

XCII.
10.3    Reports and Information    86

XCIII.
10.4    Set Off; Sharing of Payments    86

XCIV.
10.5    Payments by Agent to the Lenders    87

XCV.
10.6    Several Obligations; No Liability    87

XCVI.
ARTICLE XI MISCELLANEOUS    88

XCVII.
11.1    No Waivers, Remedies    88

XCVIII.
11.2    Waivers and Amendments    88

XCIX.
11.3    Notices    90

C.
11.4    Successors and Assigns    90

CI.
11.5    Headings    90

CII.
11.6    Execution in Counterparts; Effectiveness    90

CIII.
11.7    GOVERNING LAW    90

CIV.
11.8    JURISDICTION AND VENUE    91

CV.
11.9    WAIVER OF TRIAL BY JURY    91

CVI.
11.10    Independence of Covenants    91

CVII.
11.11    Confidentiality    92

CVIII.
11.12    Complete Agreement    93

CIX.
11.13    USA Patriot Act Notice    93

CX.
11.14    No Novation    93

CXI.
11.15    Judgment Currency    93

CXII.
11.16    Ares Holdings as Agent for Each Entity Comprising the Borrower    94

CXIII.
11.17    No Fiduciary Duties    94

CXIV.
11.18    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    94

CXV.
ARTICLE XII GUARANTY    95

CXVI.
12.1    Guaranty of Payment    95

CXVII.
12.2    Obligations Unconditional.    95

CXVIII.
12.3    Modifications    98

CXIX.
12.4    Waiver of Rights    98

CXX.
12.5    Reinstatement    98




--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


CXXI.
12.6    Remedies    99

CXXII.
12.7    Limitation of Guaranty    99

CXXIII.
12.8    Termination of Existing Guarantee    99



EXHIBITS


Exhibit A-1        Form of Assignment and Acceptance
Exhibit A-2        Form of Promissory Note for Advances
Exhibit A-3        Form of Loan Party Joinder Agreement
Exhibit B        Form of Intercompany Subordination Agreement
Exhibit C        Form of Compliance Certificate
Exhibit D        Form of Confirmation Agreement
Exhibit R-1        Persons Authorized to Request a Loan
Exhibit R-2        Form of Request for Borrowing
Exhibit R-3        Form of Request for Conversion/Continuation
Exhibit 3.1(c)        Form of Opinions
Exhibit 3.1(f)        Form of Certificates
Exhibit 11.3        Addresses and Information for Notices


SCHEDULES


Schedule A-1        Agent’s Account
Schedule A-2        Approved Banks
Schedule C-1        Revolver Commitments
Schedule D        Assets Under Management Definition    


 
- IV -



















































--------------------------------------------------------------------------------


Exhibit 10.15


Execution Version


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2014 and
effective as of the Restatement Effective Date, is entered into by and among,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), ARES HOLDINGS L.P., a Delaware limited
partnership (including as successor by merger to Ares Domestic Holdings L.P.)
(“Ares Holdings”), ARES INVESTMENTS L.P., a Delaware limited partnership
(including as successor by merger to Ares Real Estate Holdings L.P.) (“Ares
Investments”, together with Ares Holdings are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”) and the
Guarantors (as defined below) party hereto from time to time.
WHEREAS, Ares Management LLC (“Ares”), Ares Investments Holdings LLC (“AIH”),
Agent and certain of the Lenders are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Agreement”);
WHEREAS, Ares will become a wholly owned indirect subsidiary of Ares Holdings
and AIH will become a wholly owned subsidiary of Ares Investment;
WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Credit Agreement in its entirety as set forth herein; and
WHEREAS, the parties to this Agreement intend that the “Obligations” (as defined
in the Existing Credit Agreement and as amended hereby) shall continue to exist
under, and be evidenced by, this Agreement.
NOW, THEREFORE, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:
DEFINITION AND CONSTRUCTION
Definitions
. For purposes of this Agreement (as defined below), the following initially
capitalized terms shall have the following meanings:
“Adjusted EBITDA” means, with respect to any Person on a Stand Alone Basis, for
any period of four consecutive fiscal quarters, the Net Income of such Person on
a Stand Alone Basis for such period plus


- 1 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


(a)    the sum, without duplication (including with respect to any item already
added back to Net Income) and to the extent deducted in calculating Net Income,
of the amounts for such period of:


(i)     depreciation and amortization (including any purchase price amortization
but excluding any marketing fee amortization);


(ii)    Interest Expense;


(iii)    income taxes;


(iv)    non-recurring, extraordinary or unusual expenses, losses and charges;
minus


(b)     the sum, without duplication and to the extent included in Net Income,
of the amounts (which may be negative) for such period of:


(i)    any extraordinary, unusual or other non-recurring gains;


(ii)    any non-cash items (other than accrual of Management Fees in the
ordinary course of business) increasing Net Income, but excluding any such items
in respect of which cash was received in a prior period (other than accrual of
Management Fees in the ordinary course of business);


(i)interest and dividend income received in cash later than one fiscal quarter
after the end of such period;


(ii)an amount equal to the Net Income attributable to Persons not constituting
Loan Parties or Restricted Subsidiaries of Loan Parties (to the extent such Net
Income is not distributed to a Loan Party during such period);


(iii)an amount equal to all earned Incentive Fees (other than the ARCC Part I
Fees) included in Net Income for such period;


(iv)an amount equal to all unearned Incentive Fees included in Net Income for
such period; and


(v)an amount equal to any “carried interest” or similar profit interest not
constituting Incentive Fees and included in Net Income for such period;


provided that (1) in no event shall more than 15% of Management Fees and ARCC
Part I Fees included in Adjusted EBITDA be comprised of amounts attributable to
Designated Subsidiaries and (2) in no event shall more than 5% of Management
Fees and ARCC Part I Fees included in Adjusted EBITDA be comprised of amounts
attributable to Unrestricted Subsidiaries.




- 2 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), a Loan Party or any of the Restricted Subsidiaries shall have consummated
a New Acquisition, to the extent such acquired entity will continue to receive
such related Net Income within one calendar quarter, or if the related payment
cycle is longer than one quarter, within one such payment cycle, the Adjusted
EBITDA for such period shall be calculated after giving pro forma effect to such
New Acquisition as if such New Acquisition occurred on the first day of such
period; provided that for four consecutive quarters following the consummation
of any New Acquisition of the type specified in the proviso in the definition
thereof, such pro forma adjustments shall include, without duplication: (i) from
and after the consummation of such New Acquisition to the end of the first
quarter thereafter, the projected annualized Adjusted EBITDA attributable to
such New Acquisition as presented to the board of directors (or similar
governing body) of the general partner of PTP (or of PTP, as applicable) based
on Borrower’s good faith estimate for such period; (ii) for the second quarter
after the consummation of such New Acquisition, an amount equal to the sum of
(A) the actual Adjusted EBITDA attributable to such New Acquisition for the
first quarter after the consummation of such New Acquisition plus (B) the
projected Adjusted EBITDA attributable to such New Acquisition for the three
quarters following such first quarter as presented to the board of directors (or
similar governing body) of the general partner of PTP (or of PTP, as applicable)
based on Borrower’s good faith estimate for such period; (iii) for the third
quarter after the consummation of such New Acquisition, an amount equal to the
sum of (A) the actual Adjusted EBITDA attributable to such New Acquisition for
the first and second quarters after the consummation of such New Acquisition
plus (B) the projected Adjusted EBITDA attributable to such New Acquisition for
the two quarters following such second quarter as presented to the board of
directors (or similar governing body) of the general partner of PTP (or of PTP,
as applicable) based on Borrower’s good faith estimate for such period; and (iv)
for the fourth quarter after the consummation of such New Acquisition, an amount
equal to the sum of (A) the actual Adjusted EBITDA attributable to such New
Acquisition for the first, second and third quarters after the consummation of
such New Acquisition plus (B) the projected Adjusted EBITDA attributable to such
New Acquisition for the quarter following such third quarter as presented to the
board of directors (or similar governing body) of the general partner of PTP (or
of PTP, as applicable) based on Borrower’s good faith estimate for such period.


“Administrative Entity” has the meaning set forth in Section 11.16.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advances” has the meaning set forth in Section 2.1(a).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person,


- 3 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of that Person, whether through the
ownership of voting securities, by contract, or otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Agent Fee Letter” means that certain Administrative Agent Fee Letter, dated as
of the Closing Date, among the Agent, Ares Holdings, Ares Domestic Holdings,
L.P., Ares Investments and Ares Real Estate Holdings L.P..
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agreement” means this Sixth Amended and Restated Credit Agreement among
Borrower, the Guarantors, the Lenders, and Agent, together with all exhibits and
schedules hereto, including the Disclosure Statement.
“Alternative Currency” means, with respect to any non-Dollar Advance or Letter
of Credit, British Pounds Sterling, euros, Japanese Yen or another currency that
may be agreed by Administrative Entity, Agent, each Lender, and in the case of
any Letter of Credit, the Issuing Lender with respect to such Letter of Credit,
so long as, in respect of any such specified Alternative Currency or other
Alternative Currency, at such time (a) such Alternative Currency is dealt with
in the London (or, in the case of British Pounds Sterling, Paris) interbank
deposit market or, in the case of any Local Rate Currency, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Alternative Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Alternative Currency by any Lender for making any
Advance or purchasing a participation in any Letter of Credit hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
“Alternative Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Agent.
“Amendment No. 5 Effective Date” means December 16, 2015.
“Amendment No. 7 Effective Date” means February 24, 2017.


- 4 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan,
LIBOR Rate Loan, Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, a percentage equal to the percentage set
forth below in the applicable column opposite the level corresponding to the
applicable S&P/Moody’s/Fitch Corporate Credit Rating(s):
Level
PTP’s Senior Long-Term Unsecured Debt Ratings S&P/Fitch/Moody’s Moody’s to be
included in the sole discretion of PTP, if applicable.
Commitment
Fee Rate
Applicable
Margin for LIBOR Rate Loans and Letters of Credit
Applicable Margin for Base Rate Loans
I
> A/A2
0.125%
1.125%
0.125%
II
A-/A3
0.15%
1.25%
0.25%
III
BBB+/Baa1
0.20%
1.50%
0.50%
IV
BBB/Baa2
0.25%
1.75%
0.75%
V
< BBB-/Baa3
0.30%
2.00%
1.00%



If there is only one credit rating with respect to PTP, the Applicable Margin
shall be determined with reference to the Level below such credit rating. In the
event of a split credit rating, the Applicable Margin shall be determined by the
two highest credit ratings (each a “Relevant Rating” and together the “Relevant
Ratings”). In the event the Relevant Ratings are different, the Applicable
Margin shall be determined by (a) the higher of such Relevant Ratings, provided,
however, the lower of such Relevant Ratings shall be no greater than one level
below the higher of such Relevant Ratings or (b) in the event the lower of such
Relevant Ratings is greater than one Level below the higher of such Relevant
Ratings, the Applicable Margin shall be determined based on the Relevant Rating
which is one Level below the higher of such Relevant Ratings. If the ratings
established by S&P, Fitch or Moody’s shall be changed, such change shall be
effective as of the date on which it is first announced by the applicable rating
agency and if none of S&P, Fitch or Moody’s shall have in effect a credit
rating, the Applicable Margin shall be based on Level V. Each change in the
Applicable Margin shall apply during the period commencing on the effective date
of the applicable change in ratings and ending on the date immediately preceding
the effective date of the next such change in ratings. Upon the occurrence and
during the continuance of an Event of Default, the Applicable Margin shall be
based on Level V. Notwithstanding the foregoing,


- 5 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


in the event that any of the aforementioned credit ratings with respect to PTP
are unavailable, Borrower shall, at Borrower’s option, substitute credit ratings
with respect to Borrower in lieu thereof.


“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to terminate the Revolver
Commitments and accelerate the Loans.
“Approved Increase” has the meaning set forth in Section 2.18(a).
“ARCC” means Ares Capital Corporation, a Maryland corporation.
“ARCC Part I Fees” mean fees received from ARCC based on ARCC’s net investment
income which are paid quarterly.
“Ares Fund” means (i) any fund that is managed, co-managed, serviced or
co-serviced, directly or indirectly, by a Loan Party or any Subsidiary of a Loan
Party; (ii) any entity that, upon the making of an Investment therein or upon
the acquisition of the related management rights with respect thereto, would be
a fund under clause (i) of this definition or a Subsidiary of such a fund; (iii)
any entity that Borrower intends, in good faith, to cause to become a fund under
clause (i) of this definition or a Subsidiary of such a fund within a reasonable
period of time; provided that if at any time Borrower no longer intends in good
faith to cause such entity to become an Ares Fund or a Subsidiary of an Ares
Fund within a reasonable period of time, such entity shall no longer constitute
an Ares Fund; (iv) any entity established (or acquired) in connection with the
formation or other administration of an Ares Fund or the primary purpose of
which is to receive funds or other assets to be invested in, or constituting
investments in, an Ares Fund, solely to the extent that (and for so long as)
such entity conducts no other material business activities other than those
related to the formation or other administration of an Ares Fund or the
receiving of funds or other assets to be invested in, making investments with
such funds in, holding interests in, or the investment activities related to,
other Ares Funds or using such funds to purchase assets substantially all of
which would be contributed to an Ares Fund or (v) any entity into which the
Borrower in good faith believes an Investment has been made or that is acquired
for the primary purposes of providing a strategic benefit to the Borrower, a
Guarantor or any Affiliate thereof; provided if at any time any Person described
above in any of clauses (i), (ii), (iii), (iv) or (v) of this definition
receives any Management Fees owing to it (or if any Management Fees are payable,
in whole or in part, to any such Person), such Person shall thereafter no longer
be an Ares Fund for all purposes under this Agreement and the other Loan
Documents.
“Ares Holdings” has the meaning set forth in the preamble to this Agreement.
“Ares Holdings Designated Account” means the deposit account of Ares Holdings
(located within the United States) designated, in writing, and from time to
time, by Ares Holdings to Agent.


- 6 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Ares Investments” has the meaning set forth in the preamble to this Agreement.
“Ares Investments Designated Account” means the deposit account of Ares
Investments (located within the United States) designated, in writing, and from
time to time, by Ares Investments to Agent.
“Ares Offshore” means Ares Offshore Holdings L.P., a Delaware limited
partnership.
“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.
“Assets Under Management” has the meaning set forth in Schedule D; provided that
for purposes of calculating compliance with Section 6.13(c), the calculation of
Assets Under Management shall exclude CLOs that are Ares Funds and any Assets
managed by Designated Subsidiaries.
“Assignee” has the meaning set forth in Section 9.1(a).
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).
“Back-to-Back Lending Facilities” shall mean credit facilities made available to
the Loan Parties or their Affiliates for the purpose of funding loans or
advances to Permitted Holders or Affiliates of the Loan Parties or their
Affiliates, the proceeds of which are (a) invested in Ares Funds and/or (b) used
by such Persons to purchase a direct or indirect equity ownership in a Loan
Party or any Affiliate thereof in connection with one or more Benefit Plans.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.


- 7 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base LIBOR Rate” means, with respect to (A) any LIBOR Rate Loan in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the Agent
from time to time in its reasonable discretion (the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Date for such Interest
Period and (B) any LIBOR Rate Loan denominated in any Local Rate Currency and
for any applicable Interest Period, the applicable Local Screen Rate for such
Local Rate Currency; provided, that, if a LIBOR Screen Rate or a Local Screen
Rate, as applicable, shall not be available at the applicable time for the
applicable Interest Period (the “Impacted Interest Period”), then the Base LIBOR
Rate shall be the Interpolated Rate at such time, subject to Section 2.14, and
provided further, that, if the Base LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“Base Rate” means the highest of (i) the rate of interest publicly announced by
Agent as its prime rate in effect at its principal office in New York City (the
“Prime Rate”), (ii) the Federal Funds Rate from time to time plus 0.50% and
(iii) the LIBOR Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00% (which
shall be the relevant rate appearing on the relevant Reuters screen page at
approximately 11:00 a.m. London time on such day).
“Base Rate Loan” means each portion of the Advances bearing interest based on
the Base Rate.
“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity ownership or participation to Permitted Holders and other Persons
associated or affiliated


- 8 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


with a Loan Party or any Affiliate thereof and not for the purpose of or in view
of avoiding the obligations of Borrower as set forth in this Agreement.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“British Pounds Sterling” means the lawful currency of England.
“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Loan or Letter of Credit
denominated in any Alternative Currency, or to a notice by the Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest
Period, that is also a day on which commercial banks and the London foreign
exchange market settle payments in the Principal Financial Center for such
Alternative Currency and, if on that day there is a payment in euro to be made,
a TARGET Day.
“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to Agent, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time upon reasonably prompt written notice to the Agent following the
establishment of such an account), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.


- 9 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. For the
purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any applicable national, foreign or
regulatory authorities implementing the same, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Change of Control Event” means the occurrence of any of the following:
(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof) other than the
Permitted Holders or any direct or indirect holder of PTP immediately prior to
the IPO Event, of Securities representing more than 40% of the aggregate voting
power represented by the issued and outstanding Securities of PTP (including,
without limitation, the special voting unit of PTP held by Ares Voting LLC);
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of the general partner of PTP (or
of the PTP, as applicable) by Persons who were neither (A) nominated by the
board of directors (or similar governing body) of the general partner of PTP (or
of PTP, as applicable), Permitted Holders or an entity controlled by one or more
of the Permitted Holders nor (B) appointed by directors or the equivalent so
nominated; (iii) the acquisition of direct or indirect control of PTP by any
Person or group other than the Permitted Holders or any direct or indirect
holder of PTP immediately prior to the IPO Event; or (iv) PTP together with the
Permitted Holders cease to directly or indirectly own and control at least 50.1%
of the outstanding Securities issued by each of the Loan Parties.
“CLO Management Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of a CLO Management Subsidiary and (b)
any other Subsidiary of a Loan Party designated by the Administrative Entity as
a CLO Management Subsidiary pursuant to Section 5.10.
“Closing Date” means April 21, 2014.
“CNB” means City National Bank, N.A.


- 10 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of Administrative Entity to
Agent.
“Confirmation Agreement” means the confirmation agreement dated as of the
Restatement Effective Date made by Ares Holdings LP (as successor by conversion
to Ares Holdings LLC) and Ares Investments LP (as successor by conversion to
Ares Investments LLC), and acknowledged by the Loan Parties (other than Ares
Holdings LP and Ares Investments LP) and the Agent in substantially the form of
Exhibit D.
“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co‑made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.
“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Currency” means Dollars or any Alternative Currency.


“Currency Valuation Notice” has the meaning set forth in Section 2.8.


“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.


- 11 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Debt” means, with respect to any Person, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products, (c)
all obligations of such Person to pay the deferred purchase price of Assets or
services (exclusive of (i) trade payables that are due and payable in the
ordinary and usual course of such Person’s business and (ii) any purchase price
adjustment, deferred purchase price or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, deferred purchase price or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP (other
than with respect to any portion of such liability that can be settled at all
times at the sole option of such Person through the issuance of equity
interests)), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations or liabilities of others secured by a Lien on any Asset owned by
such Person, irrespective of whether such obligation or liability is assumed, to
the extent of the lesser of such obligation or liability or the fair market
value of such Asset, and (f) all Contingent Obligations of such Person.
Notwithstanding any provision in this Agreement to the contrary, for purposes of
calculating outstanding Debt with respect to any covenant calculation or
compliance hereunder (including but not limited to compliance with Section 6.13
or any reference thereto), such calculation of Debt shall be net of any cash of
PTP, the Loan Parties or any of their respective Subsidiaries (including but not
limited to any cash on hand as a result of the incurrence of any indebtedness
(including any indebtedness incurred hereunder)); provided that (A) the netting
of any cash on hand as a result of the incurrence of any indebtedness that is
not repaid within 7 days of such incurrence shall be capped at no greater than
$750,000,000 and (B) all netted cash shall be used solely to repay existing
Debt, fund the consummation of a New Acquisition, or transactions related
thereto, which in the case of netted cash of PTP, shall be applied in accordance
with this clause (B) within 60 days of the date on which such cash is first
netted for purposes of Section 6.13(b).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any member of the Lender Group any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any member of the Lender Group in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by any member of the Lender Group, acting in good faith, to provide a
certification in writing from


- 12 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Person’s receipt of such certification in form and
substance satisfactory to it and the Agent, (d) has become the subject of a
Bankruptcy Event or (e) becomes the subject of a Bail-In Action.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans.
“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).
“Designated Subsidiary” means any CLO Management Subsidiary or any Unrestricted
Subsidiary.
“Direct Competitor” means any Person who is a direct competitor of PTP or any of
its Subsidiaries if Agent and the assigning Lender have actual knowledge of the
foregoing (including, upon notification by Borrower); provided that in
connection with any assignment or participation, the assignee with respect to
such proposed assignment that is an investment bank, a commercial bank, a
finance company, a fund or other entity which merely has an economic interest in
any such Person, and is not itself such a direct competitor of PTP, shall be
deemed not to be a Direct Competitor for the purposes of this definition so long
as it does not exercise direct control over, or is controlled directly or
indirectly by, such Person that is a direct competitor of PTP.
“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Administrative Entity as of the Restatement Effective
Date, that sets forth information regarding or exceptions to the
representations, warranties, and covenants made by the Loan Parties herein, as
amended from time to time to the extent permitted hereby.
“Distribution” has the meaning set forth in Section 6.5.
“Dollars” or “$” means United States dollars.
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Alternative Currency, the amount of Dollars that would
be required to purchase such amount of such Alternative Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Agent offers to sell such Alternative Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m., London time, for delivery two
Business Days later.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an


- 13 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any Affiliate (other than
individuals) of a Lender, and (f) any other Person approved by Agent and, so
long as no Event of Default has occurred and is continuing, Administrative
Entity (which approval of Administrative Entity, except in the case of a
proposed assignment to a Direct Competitor, and Agent shall not be unreasonably
withheld, delayed, or conditioned, provided that the Administrative Entity shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof); provided that "Eligible Transferee” shall not in any
event include (i) the Borrower or any of its Affiliates, (ii) a natural person,
(iii) any holding company or investment vehicle for, or owned and operated for
the primary benefit of, a natural person and/or family members or relatives of
such person and (iv) any trust for the primary benefit of a natural person
and/or family members or relatives of such person, other than any entity
referred to in clause (iii) or (iv) that (x) has not been formed or established
for the primary purpose of acquiring any Loans or Total Commitments under this
Agreement, (y) is managed by a professional adviser (other than said natural
person or family members or relatives of such person) having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets of greater than $25,000,000 and a significant part of the business,
activities or operations of which consist of making or purchasing (by assignment
as principal), commercial loans and similar extensions of credit in the ordinary
course.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“euro” means the single currency of Participating Member States of the European
Union.




- 14 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).
“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.
“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, branch profits or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or resident for
tax purposes, in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any withholding tax
(other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.23(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), and (d) any
withholding taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Letters of Credit” means each Letter of Credit that is outstanding
under the Existing Credit Agreement on the Restatement Effective Date.
“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.
“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members


- 15 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


of such individual and in respect of which such individual or a bona fide third
party trustee serves as trustee or in a similar capacity.
“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or intergovernmental agreement (and
implementing laws) pursuant to any of the foregoing.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent,
provided, that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Asset”.
“Fee Letter” means the Agent Fee Letter and any fee letter between the Borrower
and any member of the Lender Group (or any Affiliate of any member of the Lender
Group) relating to this Agreement.
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person or of the general partner of such Person.


“FINRA” means the Financial Industry Regulatory Authority.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person (a)(i) that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia and (ii) that
has not become a Loan Party in accordance with Section 5.7 or (b) whose direct
or indirect parent is a Foreign Subsidiary.


- 16 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Fund” means (a) any Ares Fund, (b) any co-investment vehicle established in
connection with an Ares Fund or acquired in connection with the acquisition of
an Ares Fund, (c) any entity established (or acquired) in connection with an
Ares Fund to serve as the general partner, managing member or other similar role
in connection with such Ares Fund, and (d) any other investment fund or managed
account (and related co-investment vehicles) established (or acquired) directly
or indirectly by the Loan Parties; provided if at any time any Person described
above in any of clauses (a), (b), (c) or (d) of this definition receives any
Management Fees owing to it (or if any Management Fees are payable, in whole or
in part, to any such Person), such Person shall thereafter no longer be a Fund
for all purposes under this Agreement and the other Loan Documents.
“Funding Date” means the date on which any Advance is made by the Lenders.
“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means to any federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.
“Guarantors” means (a) Ares, AIH, Ares Finance Co. LLC, and Ares Offshore
Holdings L.P. and (b) each other Person who from time to time guarantees the
Debt of Borrower to the Lender Group under the Loan Documents pursuant to the
provisions of Section 5.7, and “Guarantor” means any one of them.
“Guaranty” means the guaranty provided for under Article XII of this Agreement.
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
“Holdout Lender” has the meaning set forth in Section 11.2.
“Impacted Interest Period” has the meaning set forth in the definition of “Base
LIBOR Rate”.


- 17 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Incentive Fee” means, with respect to any Fund, any payment or distribution
received in respect of any “carried interest” or similar profit interest in such
Fund (including incentive or performance fees dependent on investment
performance or results); provided that “Incentive Fees” shall not include that
portion of any “carried interest”, similar profit interest, incentive fee or
performance fee in any Fund accruing to any co-invest entity or otherwise
directly or indirectly to the individuals providing or who have provided
investment management services to such Fund, or the current or former members,
partners, employees, executives, consultants, contractors or advisors of the
Loan Parties or any of their Affiliates, or allocable under GAAP to any Person
that is not the manager or general partner of such Fund.
“Increase Effective Date” has the meaning set forth in Section 2.18(a).
“Increase Joinder” has the meaning set forth in Section 2.18(a).
“Indemnified Liabilities” has the meaning set forth in Section 8.2.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 8.2.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and Agent.
“Interest Expense” means, for any Person with respect to any period, the
aggregate interest expense (both accrued and paid) of such Person and its
Subsidiaries for such period on a Stand Alone Basis, including the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense, in each case, determined in accordance with GAAP, plus any
net hedging interest payments (or minus any net interest hedging amounts
received in cash), excluding any mark to market gain or loss from the underlying
hedge instrument. For purposes of calculating Interest Expense, for any period,
if at any time during such period (and after the Restatement Effective Date)
such Person or any of its Subsidiaries shall have assumed or acquired any Person
obligated to pay any Debt, Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such acquisition of Debt occurred on
the first day of such period.
“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and, (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, however, that in the case of any
Interest Period greater


- 18 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3), or six (6) months thereafter, as selected by Borrower, or twelve (12)
months thereafter, as requested by Borrower and approved by the Lenders;
provided, however, that no Interest Period may extend beyond the Maturity Date.
“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than such
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds such Impacted Interest Period, in each case, at such time.
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to that
other Person in the ordinary and usual course of such Person’s business, and
deposit accounts (including certificates of deposit).
“IPO Event” means an underwritten public offering by PTP pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.
“Issuing Lender” means, with respect to the Existing Letters of Credit or any
Letter of Credit, JPMCB, Bank of America, N.A., Wells Fargo Bank, National
Association, or any other Lender that, at the request of Borrower and with the
consent of Agent, agrees, in such Lender’s sole discretion, to become an Issuing
Lender for the purpose of issuing Letters of Credit pursuant to Section 2.10.
Any Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Japanese Yen” means the lawful currency of Japan.
“JPMCB” has the meaning set forth in the preamble to this Agreement.


- 19 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“L/C Disbursement” means a payment made by any Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.
“Lender Group” means, individually and collectively, each of the Lenders
(including each of the Issuing Lenders) and Agent.
“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or any other Loan
Party under any of the Loan Documents that are paid, advanced, or incurred by
Agent, (b) reasonable fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or any other Loan Party,
including, fees or charges for photocopying, notarization, couriers and
messengers, (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by Agent or any
Lender to correct any default or enforce any provision of the Loan Documents (f)
reasonable costs and expenses of third party claims or any other suit paid or
incurred by the Agent or any Lender in enforcing or defending the Loan Documents
or in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Loan Party, (g) Agent’s reasonable costs
and expenses (including attorneys’ fees of one counsel) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Loan Documents, and (h) Agent’s and each Lender’s costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any other Loan Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any remedial action.


“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” has the meaning set forth in Section 2.10(a).
“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.10(g).
“Letter of Credit Commitment” means
“Letter of Credit Commitment” means (i) with respect to JPMCB, $10,000,000 (or
such greater amount as may be agreed between Borrower and JPMCB),


- 20 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


(ii) with respect to Bank of America, N.A., $10,000,000 (or such greater amount
as may be agreed between Borrower and Bank of America, N.A.), (iii) with respect
to Wells Fargo Bank, National Association, $10,000,000 (or such greater amount
as may be agreed between Borrower and Wells Fargo Bank, National Association)
and (iv) with respect to any other Issuing Lender, such amount as may be agreed
between Borrower and such Issuing Lender; provided that the aggregate Letter of
Credit Commitment for all such Issuing Lenders shall in no event exceed
$200,000,000.
“Letter of Credit Fee” has the meaning set forth in Section 2.3(g).
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all L/C Disbursements in respect of such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.
“LIBOR Quoted Currency” means Dollars, British Pounds Sterling, euros, Japanese
Yen, or any other Alternative Currency which is dealt with in the London
interbank deposit market.
“LIBOR Rate” means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a) the Base LIBOR Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:
Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).
“LIBOR Rate Loan” means each portion of an Advance bearing interest based on the
LIBOR Rate.
“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).
“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1, and “Loans” means all such Advances.
“Loan Documents” means this Agreement, the Letters of Credit, the Intercompany
Subordination Agreement, the Confirmation Agreement, each Fee Letter, and any
and all other documents, agreements, or instruments that have been or are
entered into by Borrower or any Guarantor, on the one hand, and Agent, on the
other hand, in connection with the transactions contemplated by this Agreement.
“Loan Party” means the Borrower, any other entity comprising the Borrower from
time to time or any Guarantor, and “Loan Parties” means, collectively, jointly
and


- 21 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


severally, the Borrower, each other entity comprising the Borrower from time to
time and the Guarantors.
“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Administrative Agent in substantially the
form of Exhibit A-3 or such other form agreed to by the Borrower and the
Administrative Agent.
“Local Bank Reference Rate” means, with respect to any Interest Period for a
Local Rate Currency, the average bid reference rate as administered by the
applicable administrator of that rate (or any other Person that takes over the
administration of that rate) for such Local Rate Currency with a tenor equal to
such Interest Period, displayed on the page applicable for such currency of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion,
(the “Local Screen Rate”)) at a time as selected by the Agent in its discretion
on the Quotation Day for such Interest Period.


“Local Rate” means for Loans in a Local Rate Currency, the Local Bank Reference
Rate for that currency.


“Local Rate Currency” means any Alternative Currency which is not dealt with in
the London (or, in the case of British Pounds Sterling, Paris) interbank deposit
market.


“Local Screen Rate” has the meaning assigned to such term in the definition of
“Local Bank Reference Rate”.


“Local Time” means, with respect to any Loan or Letter of Credit denominated in
or any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.


“Management Fee” means, with respect to any Fund, any management, servicing or
administrative fee and any other similar (and regularly recurring) compensation
paid by such Fund or portfolio company for the management, servicing,
administration or similar function performed in connection with such Fund or
portfolio company (excluding for the avoidance of doubt, any Incentive Fee), in
each case, as would appear as management fees on the financial statements of the
Loan Parties and their consolidated Subsidiaries on a Stand-Alone Basis.


“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.
“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.


- 22 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that owns or controls (a) any
investment or asset management services, financial advisory services, money
management services, merchant banking activities or similar or related business,
including but not limited to a business providing services to mutual funds,
private equity or debt funds, hedge funds, funds of funds, corporate or other
business entities or individuals or (b) any person that makes investments,
including investments in funds of the type specified in clause (a); provided,
however, that, for the avoidance of doubt, none of the Ares Holdings Inc., Ares
Offshore Holdings, Ltd., Ares Holdco LLC, AOF Holdco LLC, AI Holdco LLC, AI
Holdings, L.P., any Fund or any Subsidiary of a Fund shall be a “Material
Operating Group Entity” hereunder.


“Maturity Date” means the earlier to occur of (a) February 24, 2022 or (b) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement and the other Loan Documents.
“Maximum Revolver Amount” means, as of any date after giving effect to the
Restatement Effective Date, $1,040,000,000 as such amount may be reduced
pursuant to Section 2.9; provided, however, to the extent there is an increase
in Revolver Commitments pursuant to Section 2.18, the foregoing “$1,040,000,000”
shall thereafter be deemed to be increased upon the effectiveness of, and to the
extent of, such increase.
“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.
“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period on a Stand Alone Basis, determined in
accordance with GAAP, but excluding from the determination of Net Income all
realized and unrealized gains and losses on Investments incurred by such Person
during such period.
“New Acquisition” means any acquisition by a Loan Party or a Subsidiary of a
Loan Party of Assets after the Closing Date, to the extent otherwise permitted
by this Agreement, provided that, for all purposes of this Agreement, any
acquisition by a portfolio company or Fund for which a Loan Party or Subsidiary
contributes consideration in connection with such acquisition and such
acquisition will directly or indirectly result in increased Management Fees for
any Loan Party or Subsidiary shall be deemed to be a New Acquisition.


“New Management Fee Assets” means, for any New Acquisition (other than any Ares
Fund that is a CLO or Assets that are managed by a Designated Subsidiary) and
determined immediately upon the consummation of such New Acquisition, the
aggregate amount (without duplication and calculated on a consistent basis with
“Assets Under Management”) for the applicable fund and any Person or asset pool
subject to an asset management contract that requires payment of Management Fees
included in such New Acquisition (any of the foregoing funds, Persons or asset
pools, a “Fee Generating Entity”) of invested capital in such Fee Generating
Entities to the extent Management Fees are earned


- 23 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


thereon (whether such Management Fees are calculated on a percentage or a flat
fee basis, provided that the amount of invested capital on which any Management
Fees are calculated on a flat fee basis shall exclude the amount thereof funded
from Debt) and only to the extent such Fee Generating Entity would also
constitute a Fund upon the consummation of such New Acquisition.
“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in any Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), lease payments, guaranties, covenants, and duties of any kind and
description incurred and outstanding by Borrower to the Lender Group pursuant to
or evidenced by the Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.
“Operating Group Entity” means each Guarantor and any person that is a direct
Subsidiary of PTP.


“Originating Lender” has the meaning set forth in Section 9.1(d).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.1(d).
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.


“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender) business judgment.
“Permitted Holders” means Ares Owners Holdings L.P. and current and former
partners, senior management and employees of any Loan Party and its Affiliates
and their Family Members and their Family Trusts, in each case, as of the
Closing Date.


- 24 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) any Investments to the extent that (i) the Distribution by
Borrower of the cash, Cash Equivalents or other Assets used to fund such
Investment or transfer would not have violated this Agreement, (ii) such
Investment or such transfer would not otherwise result in an Event of Default or
an Unmatured Event of Default, and (iii) after giving pro-forma effect thereto,
the Borrower would be in compliance with Section 6.13; (e) loans and advances to
employees, partners or officers of any Loan Party or its Affiliates in the
nature of travel advances, advances against salary and other similar advances in
an aggregate outstanding amount at any one time not in excess of $50,000,000;
(f) other Investments existing on the Closing Date described in the Disclosure
Statement with respect to Section 6.3 hereof; (g) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with past practices of any Loan Party or any Subsidiary; (h) Investments of any
Loan Party or any Subsidiary under any Hedging Agreement so long as such Hedging
Agreements are used solely as a part of its normal business operations as a risk
management strategy or hedge against changes resulting from market operations
and not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets; (i) existing Investments of Persons acquired
to the extent such acquisition is otherwise permitted hereunder and so long as
such Investment was not made in contemplation of such acquisition; (j)
Investments in the form of Letters of Credit issued by Agent on behalf of
Borrower to support the credit obligations of a Fund; (k) Investments comprising
general partnership interests held by Subsidiaries in Funds; (l) other
Investments in an aggregate amount not to exceed $200,000,000 at any time, (m)
Investments to the extent made or funded with the proceeds from a substantially
contemporaneous sale of equity of Borrower or its direct or indirect parents;
(n) Investments received or acquired in connection with a restructuring,
reorganization, bankruptcy or workout of an existing Investment; (o) illiquid
Investments received or acquired in connection with a liquidation of a Fund; (p)
Investments made in order to pay salary of employees and other personnel and
other ongoing operating expenses; and (q) contributions of consideration by a
Loan Party or Subsidiary in connection with a New Acquisition of the type
specified in the proviso in the definition thereof provided that cash
consideration shall not exceed $275,000,000 for each such New Acquisition.
“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof, (b) any attachment or judgment Lien either in existence less
than 30 calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable deductible is covered by insurance (so long as no reservation of
rights has been made by the insurer in connection with such coverage), and Liens
incurred to secure any surety bonds, appeal bonds, supersedeas bonds, or other
instruments serving a similar purpose in connection with the appeal of any such
judgment, (c) banker’s Liens in the nature of rights of setoff arising in the
ordinary course of business of a Loan Party, (d) Liens, if any, granted by the
Loan Parties to Agent in order to secure their respective obligations under this
Agreement and the other Loan Documents to which they are a party, (e) Liens and
deposits in connection with workers’ compensation,


- 25 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


unemployment insurance, social security and other legislation affecting any Loan
Party and its Subsidiaries, (f) Liens arising by operation of law in favor of
carriers, warehousemen, landlords, mechanics, materialmen, laborers or employees
for sums that are not yet delinquent or are being contested in good faith,
(g) Liens described in the Disclosure Statement with respect to Section 4.8
hereof, if any, but not the extension of coverage thereof to other property or
assets, (h) easements, rights of way, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business, any interest or
title of a lessor under any lease entered into by a Loan Party or any Subsidiary
in the ordinary course of its business and covering only the assets so leased,
(i) leases or subleases, licenses or sublicenses granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries, (j) Liens in connection with the financing of insurance
premiums in the ordinary course of business which attach solely to the proceeds
thereof or any premium refund, (k) Liens in favor of any escrow agent solely on
and in respect of any cash earnest money deposits made by any Loan Party or any
Subsidiary in connection with any letter of intent or purchase agreement (to the
extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder), provided that (i) the Distribution by Borrower of cash in
an amount equal to such cash earnest money deposit would not be prohibited by
Section 6.5 and (ii) such acquisition would not otherwise result in an Event of
Default or an Unmatured Event of Default, (l) Liens encumbering customary
deposits and margin deposits, and similar Liens and margin deposits, and similar
Liens attaching to commodity trading accounts and other deposit or brokerage
accounts incurred in the ordinary course of business, provided that (i) the
Distribution by Borrower of cash in an amount equal to such deposit would not be
prohibited by Section 6.5 and (ii) no Event of Default or an Unmatured Event of
Default has occurred and is continuing at the time of such incurrence, (m) Liens
deemed to exist as a matter of law in connection with permitted repurchase
obligations or set-off rights, (n) Liens in favor of collecting banks arising
under Section 4-210 of the UCC, (o) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into the ordinary course of business, (p) other Liens
granted by any Loan Party or any Subsidiary in the ordinary course of its
business with respect to obligations (including Purchase Money Debt) that do not
exceed $150,000,000 in the aggregate, (q) precautionary Liens and filings of
financing statements under the UCC, covering assets sold or contributed to any
Person not prohibited hereunder, (r) Liens on Investments of Designated
Subsidiaries securing Debt incurred in accordance with Sections 6.1(n) and
6.1(p) for the purpose of financing such Investments to the extent such Lien
does not cover assets owned by any Loan Party or other Restricted Subsidiary,
and (s) Liens granted by any Loan Party in favor of any other Loan Party, or
Liens granted by any other Subsidiary in favor of any Loan Party.
“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Restricted Subsidiary qualifies as a partnership for U.S.
federal and state income tax purposes, a Distribution to owners of its
Securities with respect to such fiscal year in an aggregate cash amount not to
exceed the product of (a) the amount of taxable


- 26 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


income allocated by such Loan Party or Restricted Subsidiary to such owners for
such fiscal year, as reduced by any available carryforwards of net operating
losses, capital losses, and similar items, calculated by assuming that each such
owner elects to carry forward such items and that such owner’s only income,
gain, deductions, losses and similar items are those allocated to such owner by
such Loan Party or Restricted Subsidiary and taking into account such
limitations as the limitation on the deductibility of capital, multiplied by (b)
the highest effective combined federal, state and local income tax rate
applicable during such fiscal year to a natural person residing in the
applicable jurisdiction taxable at the highest marginal federal income tax rate
and the highest marginal income tax rates (after giving effect to the federal
income tax deduction for such state and local income taxes and without taking
into account the effects of Sections 67 and 68 of the Code).
“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Agent.


“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.
“Pro Rata Share” means, as of any date of determination:
with respect to a Lender’s obligation to make Advances and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (i) prior
to the Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances by (z) the aggregate outstanding principal amount of all
Advances,
with respect to a Lender’s obligation to participate in Letters of Credit, to
reimburse the respective Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and
with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.6), (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
amount of Revolver Commitments of all Lenders, and (ii) from and after the time
that the Revolver Commitments


- 27 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


have been terminated or reduced to zero, the percentage obtained by dividing
(y) the outstanding principal amount of such Lender’s Advances, by (z) the
outstanding principal amount of all Advances; provided, however, that if all of
the Advances have been repaid in full and Letters of Credit remain outstanding,
Pro Rata Share under this clause shall be determined based upon subclause (i) of
this clause (c) as if the Revolver Commitments had not been terminated or
reduced to zero and based upon the Revolver Commitments as they existed
immediately prior to their termination or reduction to zero.
“PTP” means Ares Management L.P. or its successors and assigns including,
without limitation, as a result of a restructuring or conversion not prohibited
by this Agreement.
“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).
“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, (i) if the currency is an Alternative Currency (other than euros,
Japanese Yen, or any Local Rate Currency), the first day of such Interest
Period, and (ii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case under this clause
(ii), market practice differs in the relevant market where the LIBOR Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Agent in accordance with market practice in such market (and
if quotations would normally be given on more than one day, then the Quotation
Day will be the last of those days)).


“Reference Banks” means any banks as may be appointed by the Agent in
consultation with the Borrower.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks (as the case may be):
(a)    in relation to the Local Bank Reference Rate, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and


(b)     in relation to LIBOR (other than the Local Bank Reference Rate), as the
rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.




- 28 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.


“Replacement Lender” has the meaning set forth in Section 11.2.


“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to Agent of Administrative Entity’s request for an Advance or for the
issuance of a Letter of Credit, which notice shall be substantially in the form
of Exhibit R-2 attached hereto.


“Request for Conversion/Continuation” means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-3 attached hereto.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Share) exceed 50%.
“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, or controller of a Person, or such other officer of such
Person designated by a Responsible Officer in a writing delivered to Agent, in
each case, to the extent that any such officer is authorized to bind Borrower or
the applicable Guarantor (as applicable).
“Restatement Effective Date” means the date on which the conditions specified in
Section 3.1 are satisfied (or waived in accordance with Section 11.2).
“Restricted Subsidiary” means each Subsidiary of a Loan Party other than a
Designated Subsidiary. A “Restricted Subsidiary of a Person” (or other provision
herein having the same meaning) refers to a Restricted Subsidiary that is also a
Subsidiary of such Person. Each Guarantor shall at all times constitute a
Restricted Subsidiary.
“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances, and to acquire participations in Letters of Credit denominated in
Dollars and in Alternative Currencies hereunder, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case in the maximum aggregate amount as set forth beside such Lender’s name
under the applicable heading on Schedule C-1, beside such Lender’s name under
the applicable heading in the applicable Increase Joinder, or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be (a) reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 9.1, and
(b) increased from time to time pursuant to Section 2.18.


- 29 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Revolver Post-Increase Lenders” has the meaning set forth in Section 2.18(d).
“Revolver Pre-Increase Lenders” has the meaning set forth in Section 2.18(d).
“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a).
“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.
“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the respective Issuing Lender with
respect to such Letter of Credit, consisting of (a) the amount available to be
drawn or which may become available to be drawn, (b) all amounts that have been
paid by such Issuing Lender with respect thereto to the extent not reimbursed by
Borrower, whether by the making of an Advance or otherwise, and (c) all accrued
and unpaid interest, fees, and expenses payable with respect thereto.
“S&P” has the meaning set forth in the definition of “Cash Equivalents” hereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.
“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.


- 30 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Significant Restricted Subsidiary” means, at any time of determination, any (a)
Loan Party or (b) any other Restricted Subsidiary that, together with its
Subsidiaries, has aggregate Management Fees greater than 10% of the aggregate
Management Fees of the Loan Parties and the Restricted Subsidiaries, taken as a
whole, at such time.
“Stand Alone Basis” means, for any Person, with respect to any financial
calculation or information that is specified herein to be calculated or reported
on a “Stand Alone Basis”, such calculation or information for such Person and
its Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP and, when used in respect of the Borrower (but not PTP),
that such calculation or information is to be determined on a combined basis
with respect to each Loan Party and its Subsidiaries.
“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; provided,
however, that for the purposes of this Agreement, (x) no Fund or Subsidiary of a
Fund shall be deemed to be a Subsidiary of a Loan Party and (y) none of Ares
Investor Services LLC nor any of its Subsidiaries shall be deemed to be a
Subsidiary of a Loan Party.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.
“Total Commitment” means, with respect to each Lender, its Revolver Commitment
and, with respect to all Lenders, the sum of their Revolver Commitments, in each
case in the maximum aggregate amounts as are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 attached hereto, beside such
Lender’s name under the applicable heading in the applicable Increase Joinder,
or on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be (1) reduced
or increased from time to time pursuant


- 31 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


to assignments made in accordance with the provisions of Section 9.1, and
(2) increased from time to time pursuant to Section 2.18.
“Triggering Event” means, with respect to any Fund, either (a) an event or
occurrence that results in such Fund not having sufficient funds to pay the
Management Fees that were otherwise required to be paid by such Fund when such
Management Fees were otherwise due and payable, or (b) an agreement by a Loan
Party with one or more of the partners of such Fund to defer the payment by such
Fund of Management Fees or to amend or otherwise modify any agreement evidencing
any obligation of such Fund to pay Management Fees; provided, however, that any
deferral of the payment of Management Fees in connection with any New
Acquisition or that is set forth in the agreements that are executed in
connection with the closing or refinancing of any Fund, shall not constitute a
Triggering Event.
“UCC” means the New York Uniform Commercial Code as in effect from time to time.
“United States” means the United States of America.
“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.
“Unrestricted Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of an Unrestricted Subsidiary, and (b)
any other Subsidiary of a Loan Party designated by the Administrative Entity as
an Unrestricted Subsidiary pursuant to Section 5.10.
“USA Patriot Act” has the meaning set forth in Section 11.13.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Construction
. Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular and to the singular include the plural, the part
includes the whole, the term “including” is not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” References in this Agreement to a “determination” or
“designation” include estimates by Agent (in the case of quantitative
determinations or designations), and beliefs by Agent (in the case of
qualitative determinations or designations). The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular


- 32 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


provision of this Agreement. Article, section, subsection, clause, exhibit, and
schedule references are to this Agreement unless otherwise specified. Any
reference herein to this Agreement or any of the Loan Documents includes any and
all alterations, amendments, restatements, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable. Any reference herein
to any Person shall be construed to include such Person’s successors and assigns
including, without limitation, as a result of a restructuring or conversion not
prohibited by this Agreement. Any reference herein or in any other Loan Document
to the satisfaction or repayment in full of the Obligations, any reference
herein or in any other Loan Document to the Obligations being “paid in full” or
“repaid in full”, and any reference herein or in any other Loan Document to the
action by any Person to repay the Obligations in full, shall mean the repayment
in full in cash in Dollars or applicable Alternative Currency (or cash
collateralization or receipt of a backup letter of credit in accordance with the
terms hereof) of all Obligations other than contingent indemnification
Obligations. Any reference to an officer of PTP, whether in PTP’s own capacity
or in its capacity as the Administrative Entity, shall also be a reference to
the officer of the general partner of PTP (if applicable).
Accounting Terms; GAAP
. Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower
covenants and agrees with the Lenders that whether or not the Borrower may,
after the Amendment No. 7 Effective Date, adopt the Accounting Standards Update
No. 2016-02, Leases (Topic 842) (or successor standard solely as it relates to
the accounting of lease assets and liabilities) (“ASU 2016-02”) with respect to
the definition of Capitalized Lease Obligations, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted ASU 2016-02.


- 33 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version










AMOUNT AND TERMS OF LOANS
Credit Facilities
.
Revolver Credit Facility.
Subject to the terms and conditions of this Agreement, and during the term of
this Agreement:
each Lender agrees (severally, not jointly or jointly and severally) to make
revolving loans (“Advances”) to Borrower in Dollars or any Alternative Currency
in an aggregate amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of the Maximum Revolver Amount less such Lender’s Pro Rata Share
of the aggregate Letter of Credit Usage at such time; provided that at no time
shall the sum of such Lender’s aggregate Advances and such Lender’s Pro Rata
Share of the aggregate Letter of Credit Usage exceed such Lender’s Revolver
Commitment, and
amounts borrowed pursuant to this Section 2.1 may be repaid at any time during
the term of this Agreement and, subject to the terms and conditions of this
Agreement, reborrowed prior to the Maturity Date. The outstanding principal
amount of the Advances, together with interest accrued thereon, shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.
No Lender shall have an obligation to make any Advance under the Revolving
Credit Facility on or after the Maturity Date.
Conversion and Assumption of Existing Obligations. Subject to satisfaction of
the conditions precedent specified in Article III and effective as of the
Restatement Effective Date:
Ares, AIH and each Lender holding any outstanding Obligations (as defined in the
Existing Credit Agreement) hereby agree that the Revolver Commitments (as
defined in the Existing Credit Agreement) of each such Lender will be converted
into Revolver Commitments in the amount set forth opposite the name of such
Lender listed in Schedule C-1 attached hereto;


- 34 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the outstanding Advances (as defined in the Existing Credit Agreement) of the
Lenders shall be automatically converted to Advances from the Lenders, in an
aggregate amount equal to the principal amount of Advances so converted. The
remaining outstanding Advances shall be made from the Lenders pro rata according
to the amount of their respective Revolver Commitments; provided that, the
Lenders shall make and receive payments among themselves, as set forth in a
written notice prepared by the Agent, so that, after giving effect thereto,
Advances are held ratably by the Lenders in accordance with their respective
Revolver Commitments; and
each of the Existing Letters of Credit shall automatically, and without any
action on the part of any Person, become Letters of Credit hereunder.
Rate Designation
. Borrower shall designate each Loan as a Base Rate Loan or a LIBOR Rate Loan in
the Request for Borrowing or Request for Conversion/Continuation given to Agent
in accordance with Section 2.6 or Section 2.7, as applicable. Each Base Rate
Loan shall be denominated in Dollars. Each Base Rate Loan shall be in a minimum
principal amount of $500,000 and, thereafter, in integral multiples of $100,000,
unless such Advance is being made to pay any interest, fees, or expenses then
due hereunder, in which case such Advance may be in the amount of such interest,
fees, or expenses, and each LIBOR Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000.
Interest Rates; Payment of Principal and Interest
.
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Disbursements, or under
Section 2.13, 2.14 or 2.23, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 1:00 p.m., New York
time, on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent at the Agent’s Account, except as otherwise expressly
provided in the relevant Loan Document and except payments to be made directly
to an Issuing Lender as expressly provided herein and payments pursuant to
Sections 2.13, 2.14, 2.23 and 8.2, which shall be made directly to the Persons
entitled thereto. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.
All amounts owing under this Agreement (excluding payments of principal of, and
interest on, any Advance or payments relating to any Letters of Credit
denominated in any Alternative Currency, which are payable in such Alternative
Currency)


- 35 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if Borrower
shall fail to pay any principal of any Advance when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise) or shall fail
to pay any reimbursement obligation in respect of any Letter of Credit when due,
the unpaid portion of such Advance or reimbursement obligation shall, if such
Advance or reimbursement obligation is not denominated in Dollars, automatically
be redenominated in Dollars on the due date thereof (or, if such due date in
respect of any such Advance is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
principal or reimbursement obligation shall be payable on demand; and if
Borrower shall fail to pay any interest on any Advance or on any reimbursement
obligation in respect of any Letter of Credit, or any other amount (other than
any principal or reimbursement obligation), that is not denominated in Dollars,
such interest or other amount shall automatically be redenominated in Dollars on
the due date therefor (or, if such due date in respect of any such Advance is a
day other than the last day of the Interest Period therefor, on the last day of
such Interest Period) in an amount equal to the Dollar Equivalent thereof on the
date of such redenomination and such interest or other amount shall be payable
on demand.
Unless the Agent shall have received notice from Borrower prior to the date on
which any payment is due to the Agent for account of the Lenders or the
respective Issuing Lender hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if Borrower has not in fact made such payment, then each of
the Lenders or such Issuing Lender, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or such Issuing Lender with interest thereon at the Defaulting Lender Rate, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent.
Except as otherwise provided with respect to Defaulting Lenders and except as
otherwise provided in the Loan Documents (including agreements between Agent and
individual Lenders), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
applied thereto and payments of fees and expenses (other than fees or expenses
that are for Agent’s separate account, after giving effect to any agreements
between Agent and individual Lenders) shall be apportioned ratably among the
Lenders in accordance with their respective Pro Rata Shares.
Subject to Section 2.3(d)(iii) below, all payments shall be remitted to Agent
and all such payments shall be applied as follows:
first, to pay any fees and Lender Group Expenses then due to Agent under the
Loan Documents, until paid in full,


- 36 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


second, to pay any fees and Lender Group Expenses then due to the Lenders under
the Loan Documents, on a ratable basis, until paid in full,
third, ratably to pay interest due in respect of the Loans until paid in full,
fourth, so long as no Application Event has occurred and is continuing, to pay
the principal of all Advances until paid in full,
fifth, if an Application Event has occurred and is continuing, ratably (i) to
pay the principal of all Advances until paid in full, and (ii) to Agent, to be
held by Agent, for the ratable benefit of the respective Issuing Lender and
those Lenders having a Revolver Commitment, as cash collateral in an amount up
to 102% of the Letter of Credit Usage until paid in full,
sixth, if an Application Event has occurred and is continuing, to pay any other
Obligations until paid in full, and
seventh, to Borrower (to be wired to the Ares Holdings Designated Account or
Ares Investments Designated Account, as directed by the Administrative Entity)
or such other Person entitled thereto under applicable law.
Agent promptly shall distribute to each Lender, pursuant to the applicable wire
instructions received from each Lender in writing, such funds as it may be
entitled to receive.
In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(d)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
For purposes of the foregoing, “paid in full” means payment of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, other than any contingent and unasserted indemnification
or similar Obligations.
In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.


- 37 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Subject to Section 2.4, each Base Rate Loan shall bear interest upon the unpaid
principal balance thereof, from and including the date advanced or converted, to
but excluding the date of conversion or repayment thereof, at a fluctuating
rate, per annum, equal to the Base Rate plus the Applicable Margin. Any change
in the interest rate resulting from a change in the Base Rate will become
effective on the day on which each change in the Base Rate is announced by
Agent. Interest due with respect to Base Rate Loans shall be due and payable, in
arrears, commencing on the first Interest Payment Date following the Restatement
Effective Date, and continuing on each Interest Payment Date thereafter up to
and including the Interest Payment Date immediately preceding the Maturity Date,
and on the Maturity Date.
Subject to Section 2.4, each LIBOR Rate Loan shall bear interest upon the unpaid
principal balance thereof, from the date advanced, converted, or continued, at a
rate, per annum, equal to the LIBOR Rate plus the Applicable Margin. Interest
due with respect to each LIBOR Rate Loan shall be due and payable, in arrears,
on each Interest Payment Date applicable to that LIBOR Rate Loan and on the
Maturity Date. Anything to the contrary contained in this Agreement
notwithstanding, Borrower may not have more than 10 LIBOR Rate Loans outstanding
at any one time.
Borrower shall pay Agent (for the ratable benefit of the Lenders with a Revolver
Commitment), a Letter of Credit fee (in addition to the charges, commissions,
fees, and costs set forth in Section 2.10(f)) which shall accrue at a rate equal
to the Applicable Margin times the Daily Balance of the undrawn amount of all
outstanding Letters of Credit (the “Letter of Credit Fee”). The Letter of Credit
Fee shall be due and payable quarterly in arrears on the first day of each
quarter.
Unless prepaid in accordance with the terms hereof, the outstanding principal
balance of all Advances, together with accrued and unpaid interest thereon,
shall be due and payable, in full, on the Maturity Date.
Any Lender by written notice to Borrower (with a copy to Agent) may request that
Loans made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note, substantially in the
form of Exhibit A-2, payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns). For the avoidance of doubt, assignments of any Loans by
Lenders (irrespective of whether promissory notes are issued hereunder) shall be
in accordance with the provisions of Section 9 of this Agreement. In no event
shall the delivery of a promissory note pursuant to this Section 2.3(i)
constitute a condition precedent to any extension of credit hereunder.
Default Rate


- 38 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. (i) If any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (A) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided above plus 2.0 percentage points
or (B) in the case of any other amount, 2.0 percentage points plus the rate
applicable to Base Rate Loans as provided above and (ii) upon the occurrence and
during the continuance of an Event of Default, (A) all Loans then outstanding
shall bear interest at a rate equal to the rate otherwise applicable to such
Loan plus 2.0 percentage points, and (B) the Letter of Credit Fee shall be
increased to 2.0 percentage points above the per annum rate otherwise applicable
thereunder. All amounts payable under this Section 2.4 shall be due and payable
on demand by Agent.
Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee
.
All computations of interest with respect to the Loans and computations of the
fees (including the Letter of Credit Fee) due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period (except in the case of Loans denominated in British
Pounds Sterling or Base Rate Loans, which shall be 365/366 days). Interest shall
accrue from the first day of the making of a Loan (or the date on which interest
or fees or other payments are due hereunder, if applicable) to (but not
including) the date of repayment of such Loan (or the date of the payment of
interest or fees or other payments, if applicable) in accordance with the
provisions hereof.
Request for Borrowing
.
Each Base Rate Loan shall be made on a Business Day and each LIBOR Rate Loan
shall be made on a Eurodollar Business Day.
Each Loan or Letter of Credit that is proposed to be made after the Restatement
Effective Date shall be made upon written notice, by way of a Request for
Borrowing, which Request for Borrowing shall be irrevocable and shall be given
by facsimile, mail, electronic mail (in a format bearing a copy of the
signature(s) required thereon), or personal service, and delivered to Agent and
Issuing Bank as provided in Section 11.3.
for a Base Rate Loan, Borrower shall give Agent notice at least one (1) Business
Day prior to the date that is the requested Funding Date, and such notice shall
specify that a Base Rate Loan is requested and state the amount thereof (subject
to the provisions of this Article II).


- 39 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


for a LIBOR Rate Loan, Borrower shall give Agent notice at least three
(3) Eurodollar Business Days before the date the LIBOR Rate Loan is to be made,
and such notice shall specify that a LIBOR Rate Loan is requested and state the
amount and Interest Period thereof (subject to the provisions of this
Article II); provided, however, that no Loan shall be available as a LIBOR Rate
Loan when any Unmatured Event of Default or Event of Default has occurred and is
continuing. At any time that an Event of Default has occurred and is continuing,
Agent may convert, and shall convert if so requested by the Required Lenders,
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder. If Borrower fails to designate a Loan
as a LIBOR Rate Loan in accordance herewith, the Loan will be a Base Rate Loan.
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (A) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any Request for Borrowing or Request for
Conversion/Continuation delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (I) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert, or continue,
for the period that would have been the Interest Period therefor), minus
(II) the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent or such Lender would be offered were it
to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.6(b)(ii)
shall be conclusive absent manifest error.
If the notice provided for in clause (b) of this Section 2.6 (i) with respect to
a Base Rate Loan or a LIBOR Rate Loan denominated in Dollars is received by
Agent not later than 1:00 p.m. New York time or (ii) with respect to a LIBOR
Rate Loan denominated in an Alternative Currency is received by Agent not later
than 10:00 a.m. London time, on a Business Day or Eurodollar Business Day, as
applicable, such day shall be treated as the first Business Day or Eurodollar
Business Day, as applicable, of the required notice period. In any other event,
such notice will be treated as having been received immediately before 1:00 p.m.
New York time (or 10:00 a.m. London time), of the next Business Day or
Eurodollar Business Day, as applicable, and such day shall be treated as the
first Business Day or Eurodollar Business Day, as applicable, of the required
notice period.


- 40 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Each Request for Borrowing shall specify, among other information, (i) whether
the applicable Loan or Letter of Credit will be used for the Loan Parties’
general working capital purposes or to fund an Investment in a Fund (and if the
latter, the identity of the Fund(s) that the proceeds of such Loan will be used
by Borrower to invest in and the amount of each such Investment, if applicable),
(ii) after giving effect to such Loan or Letter of Credit, the outstanding
amount of Loans and Letters of Credit that have been used to finance an
Investment in each Fund (by such Fund), and the outstanding amount of all Loans
and Letters of Credit that have been used for the Loan Parties’ general working
capital purposes, (iii) with respect to any Fund as to which the proceeds of
Loans are to be used to fund investments, the fair market value of the
investments of the Loan Parties in such Fund, (iv) with respect to any Margin
Securities held by any Loan Party, a description of such Margin Securities as
well as the fair market value thereof as of the date of such Request for
Borrowing and (v) the amount of the proceeds of such Loan that will be made
available to each of Ares Holdings, Ares Investments, or another entity
comprising Borrower.
Promptly after receipt of a Request for Borrowing pursuant to Section 2.6(b),
Agent shall notify the Lenders not later than 2:00 p.m. Local Time, on the
Business Day immediately preceding the Funding Date applicable thereto (in the
case of a Base Rate Loan), or the third Eurodollar Business Day preceding the
Funding Date (in the case of a LIBOR Rate Loan), by telecopy, electronic mail
(in a format bearing a copy of the signature(s) required thereon), telephone, or
other similar form of transmission, of the requested Loan. Each Lender shall
make the amount of such Lender’s Pro Rata Share of the requested Loan available
to Agent in immediately available funds, to Agent’s Account, not later than 1:00
p.m. Local Time on the Funding Date applicable thereto. After Agent’s receipt of
the proceeds of such Loans, Agent shall make the proceeds thereof available to
Borrower on the applicable Funding Date by (x) transferring to the Ares Holdings
Designated Account immediately available funds equal to the proceeds that are
requested by Borrower to be sent to Ares Holdings or another entity comprising
Borrower (other than Ares Investments) in the applicable Request for Borrowing,
and (y) transferring to the Ares Investments Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Investments in the applicable Request for Borrowing; provided, however,
that Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Loan if Agent shall have actual knowledge that (1) one
or more of the applicable conditions precedent set forth in Section 3 will not
be satisfied on the requested Funding Date for the applicable Loan unless such
condition has been waived, or (2) the requested Loan would exceed the
Availability on such Funding Date.
Unless Agent receives notice from a Lender on or prior to the Restatement
Effective Date or, with respect to any Loan after the Restatement Effective
Date, prior to 10:00 a.m. (New York time) on the date of such Loan, that such
Lender will not make available as and when required hereunder to Agent for the
account of Borrower the amount of that Lender’s Pro Rata Share of the Loan,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If and to


- 41 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the extent any Lender shall not have made its full amount available to Agent in
immediately available funds and Agent in such circumstances has made available
to Borrower such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Loan on the date of such Loan
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify Borrower
of such failure to fund and, upon demand by Agent, Borrower shall pay such
amount to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Loan, at a rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Loan, without in any
way prejudicing the rights and remedies of Borrower against the Defaulting
Lender. The failure of any Lender to make any Loan on any Funding Date shall not
relieve any other Lender of any obligation hereunder to make a Loan on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on any Funding Date.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.10(d), 2.6(f) or 8.2, then the Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Agent for the account of such Lender for the benefit of the
Agent or the respective Issuing Lender to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.
All Advances shall be made by the Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
Conversion or Continuation
.
Subject to the provisions of clause (d) of this Section 2.7 and the provisions
of Section 2.14, Borrower shall have the option to (i) convert all or any
portion of the outstanding Base Rate Loans equal to $500,000, and integral
multiples of $100,000 in excess of such amount, to a LIBOR Rate Loan,
(ii) convert all or any portion of the outstanding LIBOR Rate Loans denominated
in Dollars equal to $500,000 and integral multiples of $100,000 in excess of
such amount, to a Base Rate Loan, and (iii) upon the


- 42 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


expiration of any Interest Period applicable to any of its LIBOR Rate Loans,
continue all or any portion of such LIBOR Rate Loan equal to $500,000, and
integral multiples of $100,000 in excess of such amount, as a LIBOR Rate Loan
denominated in the same Currency, and the succeeding Interest Period of such
continued Loan shall commence on the expiration date of the Interest Period
previously applicable thereto; provided, however, that a LIBOR Rate Loan only
may be converted or continued, as the case may be, on the expiration date of the
Interest Period applicable thereto; provided further, however, that no
outstanding Loan may be continued as, or be converted into, a LIBOR Rate Loan
when any Unmatured Event of Default or Event of Default has occurred and is
continuing; provided further, however, that if, before the expiration of an
Interest Period of a LIBOR Rate Loan, Borrower fails timely to deliver the
appropriate Request for Conversion/Continuation, such LIBOR Rate Loan, in the
case of a LIBOR Rate Loan denominated in Dollars, automatically shall be
converted to a Base Rate Loan and, in the case of a LIBOR Rate Loan denominated
in an Alternative Currency, automatically shall be continued as a LIBOR Rate
Loan having an Interest Period of one month.
Borrower shall by facsimile, mail, electronic mail (in a format bearing a copy
of the signature(s) required thereon), personal service or by telephone (which
shall be confirmed by one of the other means of delivery) deliver a Request for
Conversion/Continuation to Agent (i) no later than 1:00 p.m., Local Time, one
(1) Business Day prior to the proposed conversion date (in the case of a
conversion to a Base Rate Loan), and (ii) no later than 1:00 p.m. Local Time,
three (3) Eurodollar Business Days before (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). A Request for Conversion/Continuation shall
specify (x) the proposed conversion or continuation date (which shall be a
Business Day or a Eurodollar Business Day, as applicable), (y) the amount and
type of the Loan to be converted or continued, and (z) the nature of the
proposed conversion or continuation.
Any Request for Conversion/Continuation (or telephonic notice in lieu thereof)
shall be irrevocable and Borrower shall be obligated to convert or continue in
accordance therewith.
No Loan (or portion thereof) may be converted into, or continued as, a LIBOR
Rate Loan with an Interest Period that ends after the Maturity Date.
Mandatory Repayment
.
The Revolver Commitments, including any commitment to issue any Letter of
Credit, shall terminate on the Maturity Date and all Loans, all interest that
has accrued and remains unpaid thereon, all contingent reimbursement obligations
of Borrower with respect to outstanding Letters of Credit, all unpaid fees,
costs, or expenses that are payable hereunder or under any other Loan Document,
and all other Obligations immediately shall be due and payable in full, without
notice or demand (including either (i) providing


- 43 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


cash collateral to be held by Agent in an amount equal to 102% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
Agent), on the Maturity Date.
(i)    On the last Business Day of each quarter and, in addition, promptly upon
the receipt by the Agent of a Currency Valuation Notice (as defined below), the
Agent shall determine the aggregate Revolving Credit Facility Usage and Letter
of Credit Usage. For the purpose of this determination, the outstanding
principal amount of any Loan or the undrawn amount of any outstanding Letter of
Credit that is denominated in any Alternative Currency shall be deemed to be the
Dollar Equivalent of the amount in the Alternative Currency of such Loan or
Letter of Credit, determined as of such quarterly date or, in the case of a
Currency Valuation Notice received by the Agent prior to 11:00 a.m., New York
time on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is received. Upon making such determination, the Agent
shall promptly notify the Lenders and the Borrower thereof.
(i)In the event that, as of the date of such determination, the sum of the then
outstanding Revolving Credit Facility Usage and the Letter of Credit Usage
exceeds 105% of the then extant amount of the Maximum Revolver Amount, then, and
in each such event, promptly upon obtaining notice of such excess (and in any
event within three (3) Business Days of obtaining such notice) Borrower shall
repay such amount or cash collateralize Letters of Credit as shall be necessary
so that the outstanding Revolving Credit Facility Usage and the Letter of Credit
Usage does not exceed the then extant amount of the Maximum Revolver Amount.
(ii)For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Lenders to the Agent stating that such notice is a “Currency Valuation
Notice” and requesting that the Agent determine the aggregate Revolving Credit
Facility Usage and Letter of Credit Usage. The Agent shall not be required to
make more than one valuation determination pursuant to Currency Valuation
Notices within any rolling three month period.
All prepayments of the Loans made pursuant to this Section 2.8 shall (i) prior
to the Maturity Date, so long as no Application Event shall have occurred and be
continuing, be applied ratably to the outstanding principal amount of the
Advances until paid in full, (ii) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.3(d)(i), and
(iii) so long as an Event of Default has not occurred and is not continuing, to
the extent that such prepayments are to be applied to the Advances pursuant to
Section 2.8(c)(i) above, be applied, first, ratably to Advances that are Base
Rate Loans, until paid in full, and, second, ratably to Advances that are LIBOR
Rate Loans, until paid in full.
Voluntary Prepayments; Termination and Reduction in Commitments
.


- 44 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Borrower shall have the right, at any time and from time to time, to prepay the
Loans without penalty or premium. Borrower shall give Agent written notice not
less than 1 Business Day prior to any such prepayment with respect to Base Rate
Loans and not less than 3 Eurodollar Business Days prior written notice of any
such prepayment with respect to LIBOR Rate Loans. In each case, such notice
shall specify the date on which such prepayment is to be made (which shall be a
Business Day or Eurodollar Business Day, as applicable), and the amount of such
prepayment. Each such prepayment shall be in an aggregate minimum amount of
$1,000,000 and shall include interest accrued on the amount prepaid to, but not
including, the date of payment in accordance with the terms hereof (or, in each
case, such lesser amount constituting the amount of all Loans then outstanding).
Any voluntary prepayments of principal by Borrower of a LIBOR Rate Loan prior to
the end of the applicable Interest Period shall be subject to
Section 2.6(b)(ii).
Borrower has the option, at any time upon 3 Business Days prior written notice
to Agent, to terminate this Agreement and terminate the Revolver Commitments
hereunder without penalty or premium by paying to Agent, in cash, the
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit, but excluding contingent
indemnification obligations in respect of claims that are unasserted and
unanticipated) in full (including either (i) providing immediately available
funds to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 102% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to each respective
Issuing Lender); provided that the Revolver Commitments shall not be terminated
if after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.9(a), the aggregate amount of the Revolving Credit Facility Usage
and Letter of Credit Usage would exceed the aggregate amount of the Revolver
Commitments. Promptly following receipt of any notice, Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.9(b) shall be irrevocable; provided that a notice of termination
of the Revolver Commitments delivered by Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Borrower (by notice to Agent on or prior to the
specified effective date) if such condition is not satisfied. If Borrower has
sent a notice of termination pursuant to the provisions of this Section, then
(subject to the proviso in the preceding sentence) the Revolver Commitments
shall terminate and Borrower shall be obligated to repay the Obligations
(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit, but excluding contingent indemnification
obligations in respect of claims that are unasserted and unanticipated) in full
on the date set forth as the date of termination of this Agreement in such
notice (including either (I) providing immediately available funds to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 102% of the Letter of Credit Usage, or (II) causing the original
Letters of Credit to be returned to each respective Issuing Lender). Any
termination of the Revolver Commitments shall be permanent.
Borrower has the option, at any time upon 3 Business Days prior written notice
to Agent, to reduce the Revolver Commitments without penalty or premium


- 45 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


to an amount not less than the sum of (A) the Revolving Credit Facility Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.6(b), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.10(a) plus (D) the Letter of Credit
Usage. Each such reduction shall be in an amount which is not less than $500,000
(unless the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$500,000). Each notice delivered by Borrower pursuant to this Section 2.9(c)
shall be irrevocable. Subject to Section 2.18, once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.
Letters of Credit
.
Subject to the terms and conditions of this Agreement (including without
limitation the provisions of Article III and this Section 2.10(a)), the Total
Commitments may be utilized in addition to the Loans provided for in Section
2.1, upon the request of Borrower made in accordance herewith not later than
seven (7) days before the Maturity Date, by the issuance by an Issuing Lender
selected by Borrower of letters of credit denominated in Dollars or in an
Alternative Currency for the account of Borrower (each, including the Existing
Letters of Credit, a “Letter of Credit”), such Issuing Lender shall amend, renew
or extend any Letter of Credit. Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by any of the individuals identified on
Exhibit R-1 attached hereto (or, in certain cases, two of such individuals, all
as set forth in further detail in Exhibit R-1 attached hereto) and delivered to
the respective Issuing Lender and Agent via hand delivery, facsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance satisfactory to the respective Issuing Lender in its sole and
absolute discretion and shall specify (i) the Issuing Lender, (ii) the amount of
such Letter of Credit, (iii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iv) the expiration of such Letter of
Credit, (v) the name and address of the beneficiary thereof, (vi) whether such
Letter of Credit is to be denominated in Dollars or an Alternative Currency (and
if to be denominated in an Alternative Currency, the Alternative Currency in
which such Letter of Credit is to be denominated) and (vii) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. It is hereby acknowledged that an Issuing Lender shall have no
obligation to issue a Letter of Credit (A) if, after giving effect to the
issuance of such requested Letter of Credit, (1) the Letter of Credit Usage
would exceed $200,000,000, (2) the Letter of Credit usage would exceed such
Issuing Lender’s Letter of Credit Commitment, or (3) the Letter of Credit Usage
would exceed the Maximum Revolver Amount less the amount of the Revolving Credit
Facility Usage, (B) at any time when one


- 46 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


or more of the Lenders is a Defaulting Lender, but only until such time as
either (1) the Revolver Commitments of the Defaulting Lender or Defaulting
Lenders have been assumed by a Lender that is not a Defaulting Lender, or
(2) the Maximum Revolver Amount has been reduced by the amount of such
Defaulting Lender’s or Defaulting Lenders’ Revolver Commitments, (C) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Restatement Effective Date and which such Issuing Lender in
good faith deems material to it, or (D) if the issuance of such Letter of Credit
would violate one or more policies of such Issuing Lender applicable to letters
of credit generally. Agent shall provide a report to each Lender on a quarterly
basis setting forth the then current Letter of Credit Usage and Lender’s Pro
Rata Share thereof.
Each Letter of Credit shall expire at or prior to the close of business on the
date twelve months after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date).
(i)    If an Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such Issuing Lender in respect of
such L/C Disbursement by paying to the Agent an amount equal to such L/C
Disbursement not later than 1:00 p.m., New York City time, on (x) the Business
Day that the Borrower receives notice of such L/C Disbursement, if such notice
is received prior to 10:00 a.m., New York City time, or (y) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such L/C
Disbursement is in Dollars and is not less than $500,000, the Borrower may,
prior to the Maturity Date and subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.6 that such payment be financed
with a Base Rate Loan in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Base Rate Loan.
(iii)If the Borrower fails to make such payment when due, the Agent shall notify
each applicable Lender of the applicable L/C Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Pro Rata Share thereof.


- 47 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) by an Issuing Lender, and without any
further action on the part of such Issuing Lender or the Lenders, such Issuing
Lender hereby grants to each Lender (other than the respective Issuing Lender),
and each Lender (other than the respective Issuing Lender) hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of any Event of Default or
Unmatured Event of Default or reduction or termination of the applicable Total
Commitments; provided that no Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.10(d) if (x) the
conditions set forth in Section 3.2 would not be satisfied in respect of a
credit extension at the time such Letter of Credit was issued and (y) the
Required Lenders shall have so notified such Issuing Lender in writing and shall
not have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist; provided further that the
obligation of the Lenders to participate in Letters of Credit issued prior to
the Maturity Date and remaining outstanding thereafter shall continue solely to
the extent that the Borrower shall have defaulted in its obligation to cash
collateralize such Letters of Credit on the Maturity Date as required by
Section 2.8(a).
(ii)    In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for account of the
respective Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement
made by such Issuing Lender in respect of Letters of Credit promptly upon the
request of such Issuing Lender at any time from the time of such L/C
Disbursement until such L/C Disbursement is reimbursed or cash collateralized by
the Borrower or at any time after any reimbursement payment or cash collateral
is required to be refunded to the Borrower for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.6(e) with
respect to Loans made by such Lender (and Sections 2.6(e) and (f) shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the Agent
shall promptly pay to such Issuing Lender the amounts so received by it from the
Lenders. Promptly following receipt by the Agent of any payment from the
Borrower pursuant to Section 2.10(c), the Agent shall distribute such payment to
such Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Lender for any
L/C Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such L/C Disbursement.
The Borrower’s obligation to reimburse L/C Disbursements as provided in
paragraph (c) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any


- 48 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the respective Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
and (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder (other than payment in full by the Borrower).
Neither the Agent, the Lenders, any Issuing Lender, any Agent-Related Person nor
any Lender-Related Person, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:


(i)    an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;


(ii)    an Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and


(iii)    this sentence shall establish the standard of care to be exercised by
an Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


Any and all charges, commissions, fees, and costs incurred by an Issuing Lender
relating to Letters of Credit shall be Lender Group Expenses for purposes of
this Agreement and immediately shall be reimbursable by Borrower to Agent for
the account of such Issuing Lender; it being acknowledged and agreed by Borrower
that, as of


- 49 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the Restatement Effective Date, the issuance charge imposed by an Issuing Lender
is 0.25% per annum times the undrawn amount of each Letter of Credit, and that
an Issuing Lender also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.
(g)    If the Borrower shall be required to cash collateralize Letter of Credit
Usage pursuant to Section 2.3, Section 2.8, Section 2.9 or Section 7.2, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Agent cash denominated in the
currency of the Letter of Credit under which such Letter of Credit Usage arises
in an amount equal to the amount required under Section 2.3, Section 2.8(a),
Section 2.9 or Section 7.2, as applicable. Such deposit shall be held by the
Agent as collateral in the first instance for the Letter of Credit Usage for the
applicable Issuing Lender(s) under this Agreement, and for these purposes the
Borrower hereby grants a security interest to the Agent for the benefit of the
Lenders and the other Issuing Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.
Fees
.
Commitment Fee. A commitment fee shall be due and payable quarterly in arrears,
on the first day of each quarter, in an amount equal to the Applicable Margin
times the result of (i) the Maximum Revolver Amount at such time, less (ii) the
sum of (A) the average Daily Balance of Advances that were outstanding during
the immediately preceding quarter, plus (B) the average Daily Balance of the
Letter of Credit Usage during the immediately preceding quarter.
Fee Letter Fees. Borrower shall pay as and when due and payable under the terms
of each Fee Letter, the fees set forth therein.
Maintenance of Records; Effect
. Each Lender shall maintain in accordance with its usual practice records
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts and currency of principal and
interest payable and paid to such Lender from time to time hereunder. The Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the type thereof and each Interest Period therefor,
(ii) the amount and currency of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount and currency of any sum received by the Agent hereunder for account of
the Lenders and each Lender’s share thereof. The entries made in the records
maintained pursuant to this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Agent to maintain such records or
any error therein shall not in any manner affect the


- 50 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


obligation of the Borrower to repay the Obligations in accordance with the terms
of this Agreement.
Increased Costs
.
Increased Costs Generally. If any Change in Law shall:
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender; or
impose on any Lender or any Issuing Lender or the London interbank market any
other condition (other than Excluded Taxes, Indemnified Taxes or Other Taxes of
such Lender or Issuing Lender covered under Section 2.23) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.
Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such


- 51 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
Notice: Delay in Requests. Each Lender and Issuing Lender agrees to use
reasonable efforts to notify the Borrower upon becoming aware of any Change in
Law giving rise to a right to compensation pursuant to this Section.
Notwithstanding the foregoing, no failure or delay on the part of any Lender or
Issuing Lender to give any such notice to the Borrower or to demand compensation
pursuant to this Section shall constitute a waiver of such Lender's or Issuing
Lender’s right to demand such compensation or otherwise form the basis of any
liability of such Lender or Issuing Lender to Borrower; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Lender
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Market Disruption and Alternate Rate of Interest
.
If at the time that the Agent shall seek to determine the relevant Screen Rate
on the Quotation Day for any Interest Period for a LIBOR Rate Loan the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable Currency with respect to such LIBOR Rate Loan for any reason
and the Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the Base LIBOR
Rate for such Interest Period for such LIBOR Rate Loan; provided, however, if
less than two Reference Banks shall supply a rate to the Agent for purposes of
determining the Base LIBOR Rate for such LIBOR Rate Loan then (i) if such
Advance shall be requested in Dollars, such Advance shall be made as a Base Rate
Loan at the Base Rate and (ii) if such Advance shall be requested in any
Alternative Currency either, at Borrower's election, (A) any Request for
Borrowing that requests a LIBOR Rate Loan denominated in the affected Currency
shall be ineffective or (B) for each Lender the Base LIBOR Rate for such LIBOR
Rate Loan shall be the cost to such Lender to fund its pro rata share of such
LIBOR Rate Loan (from whatever source and using whatever methodologies as such
Lender may select in its reasonable discretion).
If prior to the commencement of any Interest Period for a LIBOR Rate Loan (the
Currency of such Loan herein called the “Affected Currency”) the Agent is
advised by the Required Lenders that the LIBOR Rate or the Base LIBOR Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately


- 52 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Advance for such Interest Period then, if the Affected Currency
is Dollars, the Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Request for Conversion/Continuation that
requests the conversion of any Revolver Commitment to, or continuation of any
Revolver Commitment as, a LIBOR Rate Loan shall be ineffective and (ii) any
Request for Borrowing or Request for Conversion/Continuation shall be made as a
Base Rate Loan. If the Affected Currency is an Alternative Currency, then
either, at Borrower’s election (A) any Request for Borrowing that requests a
LIBOR Rate Loan in such Affected Currency shall be ineffective and any Request
for Conversion/Continuation of a LIBOR Rate Loan denominated in such Affected
Currency shall be ineffective and, on the last day of the then current Interest
Period, such LIBOR Rate Loan shall be prepaid by the Borrower, together with
accrued and unpaid interest thereon and all other amounts payable by the
Borrower under this Agreement or (B) for each Lender the Base LIBOR Rate for
such LIBOR Rate Loan shall be the cost to such Lender to fund its pro rata share
of such LIBOR Rate Loan (from whatever source and using whatever methodologies
as such Lender may select in its reasonable discretion).
Illegality
. Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Rate Loans in any Currency hereunder, then
such Lender shall promptly notify the Borrower thereof (with a copy to the
Agent), such Lender’s obligation to make, convert or continue LIBOR Rate Loans
in such Currency shall be suspended until such time as such Lender may again
make or maintain LIBOR Rate Loans in such Currency, and if applicable law shall
so mandate, such Lender’s LIBOR Rate Loans in such Currency shall be prepaid by
the Borrower, together with accrued and unpaid interest thereon and all other
amounts payable by the Borrower under this Agreement, on or before such date as
shall be mandated by such applicable law.
Place of Loans
. Nothing herein shall be deemed to obligate the Lenders (or Agent on behalf
thereof) to obtain the funds to make any Loan in any particular place or manner
and nothing herein shall be deemed to constitute a representation by Agent or
any Lender that it has obtained or will obtain such funds in any particular
place or manner.
Survivability
. Borrower’s obligations under Section 2.13 hereof shall survive repayment of
the Loans made hereunder and termination of the Revolver Commitments for a
period of 90 days after such repayment and termination.
Increase in Revolver Commitments.


- 53 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Administrative Entity may, by written notice to Agent and the Lenders, elect to
request increases in the existing Revolver Commitments and the Maximum Revolver
Amount (each increase that satisfies the terms and conditions of this
Section 2.18, an “Approved Increase”) by an aggregate amount, for all such
increases under this Section 2.18, that does not exceed $250,000,000.00. Each
Approved Increase shall be in a minimum principal amount of $5,000,000 unless
otherwise agreed by Agent. Each such notice shall specify (i) the amount of the
proposed increase, if any, to the existing Revolver Commitments and the Maximum
Revolver Amount, (ii) the date on which such increase shall become effective
(the “Increase Effective Date”), and (iii) the identity of each Lender or other
Eligible Transferee to whom Administrative Entity proposes any portion of such
increased or new Revolver Commitments be allocated and the amounts of such
allocations; provided that any Lender or other Eligible Transferee approached to
provide all or a portion of the increased or new Revolver Commitments may elect
or decline, in its sole discretion, to provide such increased or new Revolver
Commitment and Maximum Revolver Amount, and the Revolver Commitments, the
Maximum Revolver Amount, and the Total Commitments shall only be increased to
the extent of Revolver Commitments agreed to be provided by Lenders or Eligible
Transferees. Any Eligible Transferee who agrees to provide such increased or new
Revolver Commitment and Maximum Revolver Amount shall execute a joinder
agreement to which such Eligible Transferee and Agent (whose consent thereto
shall not be unreasonably withheld or delayed) are party (the “Increase
Joinder”). If such proposed Lender agrees to execute an Increase Joinder in
connection with an Approved Increase, such Increase Joinder may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of
Agent, to effect the provisions of this Section 2.18. In connection with any
such Approved Increase, Borrower shall execute and deliver to Agent (with
sufficient additional originals thereof for each Lender) a new Form U-1
(together with such other documentation as Agent shall reasonably request, if
any) in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board. Unless
otherwise specifically provided herein, all references in this Agreement and any
other Loan Document to Loans shall be deemed, unless the context otherwise
requires, to include Loans made pursuant to the increased Revolver Commitments
made pursuant to this Section 2.18.
The increased Revolver Commitments and Maximum Revolver Amount with respect to
an Approved Increase shall become effective as of such Increase Effective Date;
provided that each of the conditions set forth in Section 3.2 shall be
satisfied.
The terms and provisions of Loans made pursuant to an Approved Increase shall be
identical to the terms and provisions applicable to the relevant Loans made
immediately prior to such Increase Effective Date.
To the extent any Advances or Letters of Credit are outstanding on the Increase
Effective Date when the Revolver Commitments and the Maximum Revolver Amount are
increased, each of the Lenders having a Revolver Commitment prior to the
Increase Effective Date (the “Revolver Pre-Increase Lenders”) shall assign to
any Lender


- 54 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


which is acquiring a new or additional Revolver Commitment on the Increase
Effective Date (the “Revolver Post-Increase Lenders”), and such Revolver
Post-Increase Lenders shall purchase from each Revolver Pre-Increase Lender, at
the principal amount thereof, such interests in the Advances and participation
interests in Letters of Credit on such Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Advances and participation interests in Letters of Credit will
be held by Revolver Pre-Increase Lenders and Revolver Post-Increase Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments.
The Loans and Revolver Commitments established pursuant to this Section shall
constitute Loans and Revolver Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and security interests created by the Loan Documents.
Exchange Rates; Currency Equivalents
.
At any time, any reference in the definition of the term “Alternative Currency”
or in any other provision of this Agreement to the currency of any particular
nation means the lawful currency of such nation at such time whether or not the
name of such currency is the same as it was on the Restatement Effective Date.
The outstanding principal amount of any Loan or Letter of Credit that is
denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of the amount of the Alternative Currency of such Loan or Letter of
Credit. Wherever in this Agreement in connection with a Loan or Letter of Credit
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest 1,000 units of such Alternative
Currency).
Each obligation hereunder of any party hereto that is denominated in the
national currency of a state that is not a Participating Member State on the
Restatement Effective Date shall, effective from the date on which such state
becomes a Participating Member State, be redenominated in euro in accordance
with the legislation of the European Union applicable to the European Monetary
Union; provided that, if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in euros or such national currency, such party shall be entitled to pay
or repay such amount either in Euros or in such national currency. If the basis
of accrual of interest or fees expressed in this Agreement with respect to an
Alternative Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Alternative Currency shall be
inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Loan


- 55 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that,
the Agent shall provide the Borrower and the Lenders with prior notice of the
proposed change with an explanation of such change in sufficient time to permit
the Borrower and the Lenders an opportunity to respond to such proposed change.
Joint and Several Liability of Each of the Entities Comprising Borrower
.
Each of the entities comprising Borrower expects to derive benefit, directly or
indirectly, from each of the Loans made to each of the entities comprising
Borrower since the successful operation of each of the entities comprising
Borrower is dependent on the continued successful performance of the integrated
group. Each of the entities comprising Borrower is accepting joint and several
liability hereunder and under the other Loan Documents in consideration thereof,
in consideration of the financial accommodations to be provided by the Lender
Group under this Agreement, for the mutual benefit, directly and indirectly, of
each of the entities comprising Borrower and in consideration of the
undertakings of the each of the other entities comprising Borrower to accept
joint and several liability for the Obligations.
Each of the entities comprising Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the each of the other entities
comprising Borrower, with respect to the payment and performance of all of the
Obligations (including any Obligations arising under this Section 2.20), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each of the entities comprising Borrower
without preferences or distinction among them.
If and to the extent that any of the entities comprising Borrower shall fail to
make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event each of the other entities comprising Borrower will make such
payment with respect to, or perform, such Obligation.
The Obligations of each of the entities comprising Borrower under the provisions
of this Section 2.20 constitute the absolute and unconditional, full recourse
Obligations of each of the entities comprising Borrower enforceable against each
of the entities comprising Borrower to the full extent of its properties and
assets, irrespective of


- 56 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
Except as otherwise expressly provided in this Agreement, each of the entities
comprising Borrower, solely with respect to any action taken or not taken by the
other entity comprising Borrower, hereby waives notice of acceptance of its
joint and several liability, notice of any Advances or Letters of Credit issued
under or pursuant to this Agreement, notice of the occurrence of any Unmatured
Event of Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each of the entities
comprising Borrower, solely with respect to any action taken or not taken by the
other entity comprising Borrower, hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any of the
entities comprising Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the entities comprising
Borrower. Without limiting the generality of the foregoing, each of the entities
comprising Borrower assents to any other action or delay in acting or failure to
act on the part of any Agent or Lender with respect to the failure by any of the
entities comprising Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.20
afford grounds for terminating, discharging or relieving any of the entities
comprising Borrower, in whole or in part, from any of its Obligations under this
Section 2.20, it being the intention of each of the entities comprising Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each of the entities comprising Borrower under this Section 2.20
shall not be discharged except by payment in full (or cash collateralization,
cancellation or expiration in the case of Letters of Credit). The Obligations of
each of the entities comprising Borrower under this Section 2.20 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any of the entities comprising Borrower or any Agent or Lender.
Each of the entities comprising Borrower represents and warrants to Agent and
Lenders that such entity comprising Borrower is currently informed of the
financial condition of each of the other entities comprising Borrower and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Each of the entities comprising
Borrower further represents


- 57 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


and warrants to Agent and Lenders that such entity comprising Borrower has read
and understands the terms and conditions of the Loan Documents. Each of the
entities comprising Borrower hereby covenants that such entity comprising
Borrower will continue to keep informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.
Each of the entities comprising Borrower waives all rights and defenses arising
out of an election of remedies by Agent or any Lender, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such entity comprising Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.
The provisions of this Section 2.20 are made for the benefit of Agent, Lenders
and their respective successors and assigns, and may be enforced by it or them
from time to time as permitted by the terms of this Agreement against any or all
of the entities comprising Borrower as often as occasion therefor may arise and
without requirement on the part of Agent, Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any of the entities comprising Borrower or to exhaust any remedies
available to it or them against any of the entities comprising Borrower or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.20 shall remain in effect until all of the Obligations shall have been
paid in full (or cash collateralized, cancelled or expired in the case of
Letters of Credit) or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any of the entities comprising
Borrower, or otherwise, the provisions of this Section 2.20 will forthwith be
reinstated in effect, as though such payment had not been made.
Each of the entities comprising Borrower hereby waives any of its rights of
contribution or subrogation against any of the other entities comprising
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor.
[Reserved]
.
Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


- 58 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
unfunded portion of the Revolver Commitment of such Defaulting Lender;
the Revolving Credit Facility Usage and Letter of Credit Usage of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
if any Letter of Credit Usage exists at the time such Lender becomes a
Defaulting Lender then:
all or any part of the Letter of Credit Usage of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Share but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Facility Usage plus such Defaulting Lender’s Letter of Credit
Usage does not exceed the total of all non-Defaulting Lenders’ Revolver
Commitments and provided that at no time shall the sum of any Lender’s aggregate
Advances and such Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage exceed such Lender’s Revolver Commitment;
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within two Business Days following notice by the
Agent, cash collateralize for the benefit of each Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Usage in accordance with the procedures set forth in Section 2.10;
if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.3(g)
with respect to such Defaulting Lender’s Letter of Credit Usage during the
period such Defaulting Lender’s Letter of Credit Usage is cash collateralized;
if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.3(g) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and
if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 2.3(g) with respect to such Defaulting Lender’s Letter of Credit Usage
shall be payable to the respective Issuing Lender until and to the extent that
such Letter of Credit Usage is reallocated and/or cash collateralized; and


- 59 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


so long as such Lender is a Defaulting Lender, an Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Revolver Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).
If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (b) an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, or an Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.
In the event that the Agent, the Borrower, and such Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Letter of Credit Usage of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.
Taxes
.
Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, each Lender or each Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
The Borrower shall indemnify the Agent, each Lender and each Issuing Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such Issuing
Lender,


- 60 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender, or by the Agent on its own behalf or
on behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent
Each Foreign Lender shall deliver to the Borrower and the Agent on the date on
which such Foreign Lender becomes a Lender under any Loan Document (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), two original copies of whichever of the following is applicable: (i) in
the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN (or any subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or any subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender qualifies for such exemption and (y) duly completed copies
of Internal Revenue Service Form W-8BEN (or any subsequent versions thereof or
successors thereto), (iv) duly completed copies of Internal Revenue Service Form
W-8IMY, together with forms and certificates described in clauses (i) through
(iii) above (and Forms W-9 and additional Form W-8IMYs) as may be required or
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made. In
addition, in each of the foregoing circumstances, each Foreign Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender. Each Foreign Lender shall promptly notify the Borrower (or such
other relevant Loan Party) at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other


- 61 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


form of certification adopted by the United States or other taxing authorities
for such purpose).
Any Lender shall deliver to the Borrower and the Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter as prescribed by applicable law or upon the request of the
Borrower or the Agent), duly executed and properly completed copies of Internal
Revenue Service Form W-9 or W-8, as applicable, certifying that it is not
subject to U.S. federal backup withholding.
If a payment made to a Foreign Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Foreign Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Foreign Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the applicable withholding agent to comply with its obligations
under FATCA, to determine that such Foreign Lender has complied with such
Foreign Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
For purposes of determining withholding Taxes imposed under FATCA, from and
after August 5, 2015, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).
Mitigation of Obligations


- 62 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. If any Lender or Issuing Lender requests compensation under Section 2.13, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.23,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or obligations in respect of any Letters
of Credit issued hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Issuing Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 2.13 or 2.23, as the case may be, in
the future and (ii) would not subject such Lender or Issuing Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Lender. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or Issuing Lender in connection with any
such designation or assignment.




CONDITIONS TO LOANS
Conditions Precedent to the Restatement Effective Date
. The obligation of each Lender to make its initial extension of credit
hereunder and the occurrence of the Restatement Effective Date is subject to the
fulfillment, to the reasonable satisfaction of Agent and each Lender and its
counsel, of each of the following conditions on or before November 30, 2014:
Borrower shall have executed and delivered to Agent the Disclosure Statement
required under this Agreement. The form and content of the Disclosure Statement
shall be reasonably satisfactory to the Lenders;
Agent shall have received this Agreement, the Agent Fee Letter, the Confirmation
Agreement and each other Loan Document not previously delivered to it, each duly
executed and delivered by each party thereto;
Agent shall have received the written opinions, dated the Restatement Effective
Date, of counsel to the Loan Parties, with respect to this Agreement, which
written opinions shall be in form and substance as set forth in Exhibit 3.1(c);
Agent shall have received a certificate of status with respect to each Loan
Party dated within 30 days of the date of effectiveness of this Agreement, or
confirmed by facsimile, if facsimile confirmation is available, each such
certificate to be issued by the Secretary of State of Delaware, and which
certificates shall indicate that the applicable Loan Party is in good standing
in such State;


- 63 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Agent shall have received a copy of each Loan Party’s Governing Documents,
certified by a Responsible Officer with respect to Borrower, which certificate
shall be in form and substance as set forth in Exhibit 3.1(f);
Agent shall have received a copy of the resolutions or the unanimous written
consents with respect to each Loan Party, certified as of the Restatement
Effective Date by a Responsible Officer, authorizing (A) the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (B) the execution, delivery and performance by such Loan Party of
each Loan Document to which it is or will be a party and the execution and
delivery of the other documents to be delivered by it in connection herewith and
therewith, which certificate shall be in form and substance as set forth in
Exhibit 3.1(f);
Agent shall have received a signature and incumbency certificate of the
Responsible Officer with respect to each Loan Party executing this Agreement and
the other Loan Documents not previously delivered to Agent to which it is a
party, certified by a Responsible Officer, which certificate shall be in form
and substance as set forth in Exhibit 3.1(f);
Borrower shall have paid all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement and all fees due on the Restatement
Effective Date pursuant to any Fee Letter;
Agent shall have received a certificate executed by a Responsible Officer with
respect to Borrower to the effect that the Loan Parties have obtained all
orders, consents, approvals, and other authorizations and has made all filings
and other notifications (governmental or otherwise) required in connection with
the Loan Documents, other than orders, consents, approvals, authorizations, or
filings the failure to obtain or file, as applicable, which could not reasonably
be expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole;
Agent shall have received the audited financial reports prepared by Ares
Holdings Inc. and Ares Investments LLC containing a statement of financial
condition, and statements of operations, calculated for each such Person and its
respective Subsidiaries on a Stand Alone basis which deconsolidates funds
required to be consolidated under GAAP, including a market value report
regarding each of its respective Investments, for the fiscal year ending
December 31, 2013, certified by a Responsible Officer with respect to such
Person as being a true and correct copy thereof, and which shall be in form and
substance reasonably satisfactory to Agent;
no litigation, inquiry, other action or proceeding (governmental or otherwise),
or injunction or other restraining order shall be pending or overtly threatened
that could reasonably be expected to have, in the reasonable opinion of Agent:
(i) a Material Adverse Effect on the ability of the Loan Parties, taken as a
whole, to repay the Loans and the Letters of Credit, or (ii) a material adverse
effect on the Loan Parties, taken as a whole;


- 64 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Borrower shall execute and deliver to Agent (with sufficient additional
originals thereof for each Lender) a Form U-1 (together with such other
documentation as Agent shall reasonably request, if any) in order to enable
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the Federal Reserve Board;
[Reserved];
an IPO Event (including the primary and secondary offerings) with net proceeds
of not less than $250,000,000.00 shall have been consummated; and
the conditions in Sections 3.2(a) and (b) shall be satisfied on and as of the
Restatement Effective Date.
Conditions Precedent to All Extensions of Credit
. The obligation of the Lender Group (or any member thereof) to make any Loan
hereunder (or to issue, extend or renew any Letter of Credit or extend any other
credit hereunder) is subject to the fulfillment, at or prior to the time of the
making of such extension of credit, of each of the following conditions:
the representations and warranties of Loan Parties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such extension of credit as though made on and as of
such date (provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates);
no Event of Default or Unmatured Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making of such extension of credit;
no event or development has occurred which could reasonably be expected to
result in a Material Adverse Effect with respect to the Loan Parties, taken as a
whole;
Borrower shall have delivered to Agent a Request for Borrowing pursuant to the
terms of Section 2.6 hereof or in the case of any Letter of Credit, a request
therefor in accordance with Section 2.10; and
the proceeds of such extension of credit (including any Letter of Credit) shall
have been, and shall be (after giving effect to such requested extension of
credit), used to (i) refinance existing Debt owed pursuant to the Existing
Credit Agreement, (ii) fund certain fees, costs and expenses incurred in
connection with this Agreement and


- 65 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the other Loan Documents, (iii) finance Permitted Investments, (iv) finance the
ongoing working capital needs and general corporate purposes of the Borrower
including, without limitation, to finance acquisitions otherwise permitted
hereunder or (v) effect any other Distribution permitted hereunder, provided
that the proceeds shall not be available to repay any Debt that is junior or
structurally subordinated to the Obligations. Such use of proceeds shall be
evidenced on the Request for Borrowing delivered to Lender pursuant to the terms
of Section 2.6 hereof.




REPRESENTATIONS AND WARRANTIES OF BORROWER
Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects as of the Restatement Effective Date, at and as of the date of
each Loan, and at and as of the date of each issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein), as though made on and as of the date of the
making of such Loan or at and as of the date of such issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein) (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates) and such representations and
warranties shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit:
Due Organization
. Borrower is a duly organized and validly existing limited partnership in good
standing under the laws of the State of Delaware and is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on Borrower. Each
Guarantor is a duly organized and validly existing limited liability company,
corporation, or limited partnership, as applicable, in good standing under the
laws of the state of its organization and is duly qualified to conduct business
in all jurisdictions where its failure to do so could reasonably be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole.
Interests in Loan Parties


- 66 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


.
As of the Restatement Effective Date, all of the interests in each Loan Party
are owned by the Persons identified in the Disclosure Statement. As of the
Restatement Effective Date, the Subsidiaries listed in the Disclosure Statement
include all of the Significant Restricted Subsidiaries (other than the Loan
Parties or any Foreign Subsidiaries).
Borrower may amend the Disclosure Statement with respect to this Section 4.2 to
reflect changes that would not, individually or in the aggregate result in a
Change of Control Event.
Requisite Power and Authorization
. Borrower has all requisite limited partnership power to execute and deliver
this Agreement and the other Loan Documents to which it is a party, and to
borrow the sums provided for in this Agreement. Each Guarantor has all requisite
limited liability company, corporate, or limited partnership power to execute
and deliver the Loan Documents to which it is a party. Each Loan Party has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole. The execution, delivery, and performance of this
Agreement and the other Loan Documents have been duly authorized by Borrower and
all necessary limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance thereof do not require any consent or
approval of any other Person that has not been obtained. The execution,
delivery, and performance of the Loan Documents to which it is a party have been
duly authorized by each Guarantor and all necessary limited liability company,
corporate, or limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance of the Loan Documents to which a
Guarantor is a party do not require any consent or approval of any other Person
that has not been obtained.
Binding Agreements
. This Agreement and the other Loan Documents to which Borrower is a party, when
executed and delivered by Borrower, will constitute, the legal, valid, and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms, and the Loan Documents to which the Guarantors are a party, when
executed and delivered by the Guarantors, as applicable, will constitute, the
legal, valid, and binding obligations of the Guarantors, as applicable,
enforceable against the Guarantors, as applicable, in accordance with their
terms, in each case except as the enforceability hereof or thereof may be
affected by: (a) bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally, and
(b) equitable principles of general applicability.
Other Agreements


- 67 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. The execution, delivery, and performance by Borrower of this Agreement and the
other Loan Documents to which it is a party, and the execution, delivery and
performance by each of the Guarantors of the Loan Documents to which they are a
party, do not and will not: (a) violate (i) any provision of any federal
(including the Exchange Act), state, or local law, rule, or regulation
(including Regulations T, U, and X of the Federal Reserve Board) binding on any
Loan Party, (ii) any order of any domestic governmental authority, court,
arbitration board, or tribunal binding on any Loan Party, or (iii) the Governing
Documents of any Loan Party, or (b) contravene any provisions of, result in a
breach of, constitute (with the giving of notice or the lapse of time) a default
under, or result in the creation of any Lien upon any of the Assets of any Loan
Party pursuant to, any Contractual Obligation of any Loan Party, or (c) require
termination of any Contractual Obligation of any Loan Party, or (d) constitute a
tortious interference with any Contractual Obligation of any Loan Party, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.
Litigation; Adverse Facts
.
There is no action, suit, proceeding, or arbitration (irrespective of whether
purportedly on behalf of any Loan Party) at law or in equity, or before or by
any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, pending or, to
the actual knowledge of Borrower, threatened in writing against or affecting any
Loan Party, that could reasonably be expected to have a Material Adverse Effect
on the Loan Parties, taken as a whole, or could reasonably be expected to
materially and adversely affect such Person’s ability to perform its obligations
under the Loan Documents to which it is a party (including Borrower’s ability to
repay any or all of the Loans when due);
None of the Loan Parties is: (i) in violation of any applicable law in a manner
that could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, or (ii) subject to or in default with respect to any
final judgment, writ, injunction, decree, rule, or regulation of any court or of
any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, in a manner that
could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, or could reasonably be expected to materially and
adversely affect such Person’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s ability to repay any or
all of the Loans when due); and
(i) there is no action, suit, proceeding or, to the best of Borrower’s
knowledge, investigation pending or, to the best of Borrower’s knowledge,
threatened in writing against or affecting any Loan Party that questions the
validity or the enforceability of this Agreement or other the Loan Documents,
and (ii) there is no action, suit, or proceeding pending against or affecting
any Loan Party pursuant to which, on the date of the making of any Loan
hereunder or on the date of each issuance of, renewal of, or amendment to any


- 68 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Letter of Credit (other than technical amendments to any Letter of Credit that
do not change the maturity date thereof, the face amount thereof, the amount of
any fees or other charges with respect thereto, or any other material term set
forth therein), there is in effect a binding injunction that could reasonably be
expected to materially and adversely affect the validity or enforceability of
this Agreement or the other Loan Documents.
Government Consents
. Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any governmental authority or agency is required in connection with the
execution, delivery, and performance by the Loan Parties of the Loan Documents
to which they are a party, in each case, except as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.
Title to Assets; Liens
. Except for Permitted Liens, all of the Assets of the Loan Parties are free
from all Liens of any nature whatsoever. Except for Permitted Liens, the Loan
Parties have good and sufficient title to all of their respective Assets
reflected in their books and records as being owned by them or their nominee.
Neither this Agreement, nor any of the other Loan Documents, nor any transaction
contemplated under any such agreement will affect any right, title, or interest
of any Loan Party in and to any of the Assets of any Loan Party in a manner that
could reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.
Payment of Taxes
. All tax returns and reports of the Loan Parties (and all taxpayers with which
any Loan Party is or has been consolidated or combined) required to be filed by
it has been timely filed (inclusive of any permitted extensions), and all Taxes,
assessments, fees, amounts required to be withheld and paid to a Governmental
Authority and all other governmental charges upon the Loan Parties, and upon
their Assets, income, and franchises, that are due and payable have been paid,
except to the extent that: (a) the failure to file such returns or reports, or
pay such Taxes, assessments, fees, or other governmental charges, as applicable,
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole, or (b) other than with respect to Taxes, assessments,
charges or claims which have become a federal tax Lien upon any of any Loan
Party’s Assets, such Tax, assessment, charge, or claim is being contested, in
good faith, by appropriate proceedings promptly instituted and diligently
conducted, and an adequate reserve or other appropriate provision, if any, shall
have been made as required in order to be in conformity with GAAP. Borrower does
not know of any proposed, asserted, or assessed tax deficiency against it or any
Guarantor that, if such deficiency existed and had to be rectified, could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.


- 69 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Governmental Regulation
.
Borrower and its Subsidiaries are not, nor immediately after the application by
Borrower of the proceeds of the Loans will they be, required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.
Each Ares Fund that is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended, is so registered.
Borrower and each of its Subsidiaries and their respective members, partners,
officers, directors, other employees (in their capacity as employees), to the
extent required under applicable law, are duly registered as an investment
adviser or an associated person of an investment adviser, as applicable, under
the Investment Advisers Act of 1940, as amended (and has been so registered at
all times when such registration has been required by applicable law with
respect to the services provided for Borrower’s Subsidiaries and for the Ares
Funds).
Borrower and each of its Subsidiaries, to the extent required under applicable
law, are duly registered as a broker-dealer or as a member of a self-regulatory
organization, such as FINRA (and has been so registered at all times when such
registration has been required by applicable law with respect to the services
provided for Borrower’s Subsidiaries and for the Ares Funds).
Borrower, each of its Subsidiaries, and each of their respective members,
partners, officers, directors and other employees (in their capacity as
employees), as the case may be, to the extent required under applicable law, is
registered, licensed or qualified as a broker-dealer, broker-dealer
representative, a registered representative, or agent in any State of the United
States or with the SEC (and has been so registered, licensed or qualified at all
times when such registration, license, or qualification has been required by
applicable law with respect to the services provided for Borrower’s Subsidiaries
and for the Ares Funds). Other than Borrower, its Subsidiaries, their respective
officers, directors and employees, and other Persons in connection with
subadvisory arrangements, there are no other Persons who act in the capacity as
an investment adviser (as such term is defined in the Investment Advisers Act of
1940, as amended) or an associated person of an investment adviser, in each case
with respect to any of the Ares Funds.
No Loan Party is subject to regulation under the Federal Power Act or any
federal, state, or local law, rule, or regulation generally limiting its ability
to incur Debt.
Disclosure
. No representation or warranty of any Loan Party contained in this Agreement or
any other document, certificate, or written statement furnished to Agent or any
Lender by or on behalf of Borrower with respect to the business, operations,
Assets, or


- 70 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


condition (financial or otherwise) of the Loan Parties for use solely in
connection with the transactions contemplated by this Agreement (other than
projections (if any), pro forma financial statements and budgets) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein, taken as a whole
and in light of the circumstances under which they were made, not materially
misleading. There is no fact actually known to Borrower (other than matters of a
general economic nature) that Borrower believes reasonably could be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole, that has
not been disclosed herein or in such other documents, certificates, and
statements furnished to Agent or any Lender for use in connection with the
transactions contemplated hereby.
Debt
. Neither any Loan Party nor any of their respective Subsidiaries has any Debt
outstanding other than Debt permitted by Section 6.1 hereof.
Existing Defaults
. No Loan Party is in default in the performance, observance or fulfillment of
any of the obligations, contained in any Contractual Obligation applicable to
it, and no condition exists which, with or without the giving of notice or the
lapse of time, would constitute a default under such Contractual Obligation,
except, in any such case, where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole.
No Default; No Material Adverse Effect
.
No Event of Default or Unmatured Event of Default has occurred and is continuing
or would result from any proposed Loan or Letter of Credit.
No event or development has occurred which could reasonably be expected to
result in a Material Adverse Effect with respect to the Loan Parties, taken as a
whole.
Reserved
. [Intentionally Omitted]
Reserved
. [Intentionally Omitted]
Governing Documents of the Guarantors


- 71 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. As of the Restatement Effective Date, true, correct and complete copies of
each Loan Party’s Governing Documents have been provided to the Agent and each
Lender.
Anti-Corruption Laws and Sanctions
. The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions in all material respects, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers
and employees and the Borrower’s directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower, any Subsidiary or to the knowledge of the Borrower, any of their
respective Affiliates, directors, officers or employees, any agent of the
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.
EEA Financial Institutions. No Loan Party is an EEA Financial Institution.




AFFIRMATIVE COVENANTS OF BORROWER
Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article V affected thereby concerning matters which do not
conform to the covenants of this Article V, Borrower will do, and (except in the
case of the covenants set forth in Sections 5.2(a), (b), (c), (d) and (e), which
covenants shall be performed by the Borrower) will cause the other Loan Parties
and their Restricted Subsidiaries (and, in the case of Sections 5.3, 5.4 and
5.5, each Designated Subsidiary) to do, each and all of the following:
Accounting Records and Inspection
. Maintain adequate financial and accounting books and records in accordance
with sound business practices and, to the extent so required, GAAP consistently
applied, and permit any representative of Agent (and after the occurrence and
during the continuance of an Event of Default, a representative of each Lender)
upon reasonable notice to Borrower, at any time during usual business hours, to
inspect, audit, and examine such books and records and to make copies and take
extracts therefrom, and to discuss its affairs,


- 72 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


financing, and accounts with Borrower’s or the applicable Subsidiary’s officers
and independent public accountants; provided, that Borrower shall only be
obligated to reimburse Agent for the reasonable documented, out-of-pocket
expenses for one such inspection, audit or examination performed by such
representative per calendar year absent the occurrence and continuance of an
Event of Default. Subject to Section 9.11, Borrower shall furnish Agent with any
information reasonably requested by Agent regarding PTP’s or its Subsidiaries’
business or finances promptly upon request.
Financial Statements and Other Information
.
Furnish to Agent:
Within 120 days after the end of each fiscal year of Administrative Entity, (i)
an annual report containing consolidated statements of financial condition as of
the end of such fiscal year, and consolidated statements of operations and cash
flows for PTP (or, at the sole election of the Loan Parties, the Loan Parties
and their Subsidiaries on a Stand Alone Basis) for the year then ended (“Annual
Financial Statements”), prepared in accordance with accounting principles
generally accepted in the United States, which shall be accompanied by a report
and an unqualified opinion under generally accepted auditing standards of
independent certified public accountants of recognized standing selected by
Administrative Entity and reasonably satisfactory to Agent (which opinion shall
be without (1) a “going concern” or like qualification or exception, (2) any
qualification or exception as to the scope of such audit, or (3) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.13); provided that, to the extent the Loan
Parties have not elected to provide Annual Financial Statements of the Loan
Parties and their Subsidiaries on a Stand Alone Basis, so long as PTP is subject
to the reporting requirements of the Exchange Act, the filing of PTP’s report on
Form 10-K for such fiscal year shall satisfy the requirements of this clause
(i), so long as such Form 10-K is concurrently furnished (which may be by a link
to a website containing such document sent by automated electronic notification)
to the Agent upon filing thereof, and (ii) a reconciliation (that may be part of
the financial statements) prepared by a Financial Officer of PTP or its general
partner (if applicable) and indicating the differences between (x) the statement
of financial condition and statement of operations referred to in clause (i)
above and (y) the unaudited statement of financial condition and statement of
operations of the Loan Parties and their consolidated Subsidiaries on a Stand
Alone Basis in respect of such year and, unless otherwise separately provided,
as between such consolidated Subsidiaries, a reconciliation between the
Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Annual
Financial Statements”).
Within 60 days after the end of each of the first three quarters of each fiscal
year of Administrative Entity (other than the first financial report provided
under this clause (b), which shall be provided within 90 days of the IPO Event),
(i) a financial report


- 73 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


containing consolidated statements of financial condition, consolidated
statements of operations and cash flows for PTP (or, at the sole election of the
Loan Parties, the Loan Parties and their Subsidiaries on a Stand Alone Basis)
for the period then ended (“Quarterly Financial Statements”); provided that, to
the extent the Loan Parties have not elected to provide Quarterly Financial
Statements of the Loan Parties and their Subsidiaries on a Stand Alone Basis, so
long as PTP is subject to the reporting requirements of the Exchange Act, the
filing of PTP’s report on Form 10-Q for such fiscal quarter shall satisfy the
requirements of this clause (i), so long as such Form 10-Q is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Agent upon filing thereof, and, (ii) a
reconciliation (that may be part of the financial statements) prepared by a
Financial Officer of PTP or its general partner (if applicable) and indicating
the differences between (x) the statement of financial condition and statement
of operations referred to in clause (i) above and (y) the unaudited statement of
financial condition and statement of operations of the Loan Parties and their
consolidated Subsidiaries on a Stand Alone Basis in respect of such year and,
unless otherwise separately provided, as between such consolidated Subsidiaries,
a reconciliation between the Restricted Subsidiaries of the Loan Parties and any
Person that is not a Restricted Subsidiary of a Loan Party (such reconciliation,
the “LP Quarterly Financial Statements”).
Promptly upon the filing thereof, all material documents filed by PTP with the
SEC (which may be by a link to a website containing such document sent by
automated electronic notification);
Substantially concurrent with the delivery of the financial reports described
above in clauses (a) and (b) of this Section 5.2, a Compliance Certificate duly
executed by the chief financial officer of Administrative Entity (1) stating
that (i) he or she has individually reviewed the provisions of this Agreement
and the other Loan Documents, (ii) the financial statements contained in such
report have been prepared in accordance with GAAP (except in the case of reports
required to be delivered pursuant to clause (b) above, for the lack of footnotes
and being subject to year-end audit adjustments) and fairly present in all
material respects the financial condition of PTP and its Subsidiaries, (iii) the
LP Annual Financial Statements or LP Quarterly Financial Statements, as the case
may be (or, solely to the extent delivered in any period, the annual financial
statements or quarterly financial statements, as the case may be, of the Loan
Parties and their Subsidiaries on a Stand Alone Basis) fairly present in all
material respects the financial condition and statement of operations of the
Loan Parties and their consolidated Restricted Subsidiaries on a Stand Alone
Basis in respect of such period other than as provided in any reconciliation for
that period, (iv) consistent with past practice, a review of the activities of
PTP and its Subsidiaries during such year or quarterly period, as the case may
be, has been made by or under such individual’s supervision, with a view to
determining whether the Loan Parties have fulfilled all of their respective
obligations under this Agreement, and the other Loan Documents, and (v) no Loan
Party is in default in the observance or performance of any of the provisions
hereof or thereof, or if any Loan Party shall be so in default, specifying all
such defaults and events of which such individual may have knowledge, (2) to the
extent information is available in PTP’s public disclosure and reasonably
requested by Agent, attaching a schedule


- 74 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


thereto that sets forth, on an Ares Fund by Ares Fund basis, the Assets Under
Management for such Ares Fund, (3) attaching a schedule thereto that sets forth
a listing of each Ares Fund that has closed during the period covered by this
Compliance Certificate to the extent not previously disclosed, (4) solely to the
extent that agreements executed in connection with the closing of any Ares Fund
noted in the preceding clause (3) provide for the deferral of the payment of
Management Fees, attaching a schedule thereto that sets forth on a one-time
basis for any such Ares Fund, a listing of the portion of the Management Fees
that have been so agreed to be so deferred and (5) attaching a schedule thereto
that sets forth a calculation of Adjusted EBITDA for the most recent four
quarter period, including reasonable detail of each component of Adjusted EBITDA
as set forth in the definition thereof and reasonable detail of any portion of
Management Fees or ARCC Part I Fees included in Adjusted EBITDA that is
contributed by a Designated Subsidiary;
if not otherwise provided pursuant to clause (a) or (b), above, as applicable,
then, substantially contemporaneously with each quarterly and year-end financial
report required by clauses (a) and (b) of this Section 5.2, a certificate of the
chief financial officer of Administrative Entity separately identifying and
describing all material Contingent Obligations of the Loan Parties;
notice, as soon as possible and, in any event, within 5 days after Borrower has
knowledge, of: (i) the occurrence of any Event of Default or any Unmatured Event
of Default; or (ii) any default or event of default as defined in any evidence
of Debt of Borrower or under any material agreement, indenture, or other
instrument under which such Debt has been issued, irrespective of whether such
Debt is accelerated or such default waived. In any such event, Borrower also
shall supply Agent with a statement from a Responsible Officer of Borrower,
setting forth the details thereof and the action that Borrower proposes to take
with respect thereto; provided, that Borrower shall not be required to provide
any information that reasonably would be expected to result in a waiver of any
attorney-client privilege of Borrower;
as soon as practicable, any written report pertaining to material items in
respect of Borrower’s internal control matters submitted to Borrower by its
independent accountants in connection with each annual audit of the financial
condition of Borrower;
as soon as practicable, written notice of any condition or event which has
resulted or could reasonably be expected to result in: (i) a Material Adverse
Effect on the Loan Parties, taken as a whole; or (ii) a breach of, or
noncompliance with, any term, condition, or covenant contained in this Agreement
or any other Loan Document, or (iii) a breach of, or noncompliance with, any
term, condition, or covenant of any Contractual Obligation of any Loan Party
that, in the case of clauses (ii) and (iii), would result in an Event of Default
hereunder;
promptly upon becoming aware of any Person’s seeking to obtain or threatening to
seek to obtain a decree or order for relief with respect to any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, or other similar
law now


- 75 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


or hereafter in effect, a written notice thereof specifying what action Borrower
is taking or proposes to take with respect thereto;
promptly, copies of all amendments to the Governing Documents of any Loan Party
except for (i) immaterial amendments or waivers permitted by such Governing
Documents not requiring the consent of the holders of the Securities in the
applicable Loan Party, or (ii) amendments or waivers which would not, either
individually or collectively, be materially adverse to the interests of the
Lender Group;
prompt notice of:
all legal or arbitral proceedings, and all proceedings by or before any
governmental or regulatory authority or agency, against or, to the knowledge of
Borrower, threatened in writing against or affecting any Loan Party which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole, or on the timely payment of the
principal of or interest on the Loans, or the enforceability of this Agreement
or the other Loan Documents, or the rights and remedies of the Lender Group
hereunder or thereunder, as applicable;
the acquisition by any Loan Party of any Margin Securities;
the issuance by any United States federal or state court or any United States
federal or state regulatory authority of any injunction, order, or other
restraint prohibiting, or having the effect of prohibiting or delaying, the
making of the Loans or issuing Letters of Credit, or the institution of any
litigation or similar proceeding seeking any such injunction, order, or other
restraint, in each case, of which Borrower or any of its Subsidiaries has
knowledge; and
reasonably promptly, such other information and data (other than monthly
financial statements) with respect to the Loan Parties, as from time to time may
be reasonably requested by Agent or any Lender (including any information
reasonably requested by Agent or such Lender to enable Agent or such Lender to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board).
1.Existence
. Except as expressly permitted by Section 6.6 (which Section 6.6, for purposes
of this Section 5.3, shall be interpreted to also apply to Designated
Subsidiaries in each case where such Section 6.6 is applicable to Restricted
Subsidiaries), preserve and keep in full force and effect, at all times, its
existence (and with respect to the Borrower only, its legal existence in a state
of the United States or the District of Columbia) unless (i) such Subsidiary
does not have assets or other property with a fair market value as of such date
that exceeds $500,000 in the aggregate or (ii) such Subsidiary is wound up or
dissolved as a result of the Fund applicable to such Subsidiary being wound up
or dissolved.
Payment of Taxes and Claims


- 76 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. Pay all Taxes, assessments, and other governmental charges imposed upon it or
any of its Assets or in respect of any of its businesses, incomes, or Assets
before any penalty or interest accrues thereon, and all claims (including claims
for labor, services, materials, and supplies) for sums which have become due and
payable and which by law have or may become a Lien upon any of its Assets, prior
to the time when any penalty or fine shall be incurred with respect thereto;
provided, however, that, unless such Taxes, assessments, charges, or claims have
become a federal tax Lien on any of its Assets, no such Tax, assessment, charge,
or claim need be paid if the same is being contested, in good faith, by
appropriate proceedings promptly instituted and diligently conducted and if an
adequate reserve or other appropriate provision, if any, shall have been made
there for as required in order to be in conformity with GAAP.
Compliance with Laws
. Comply with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
Further Assurances
. At any time or from time to time upon the request of Agent, Borrower shall,
and shall cause each other Loan Party to, execute and deliver such further
documents and do such other acts and things as Agent may reasonably request in
order to effect fully the purposes of this Agreement or the other Loan Documents
and to provide for payment of the Loans made hereunder, with interest thereon,
in accordance with the terms of this Agreement.
Additional Loan Parties
. (a) Within 20 days after a Material Operating Group Entity is formed or
acquired or such person becomes a Material Operating Group Entity, as
applicable, notify the Agent of such occurrence, and, within 30 days following
such notification, cause such Material Operating Group Entity to (i) become a
Loan Party by delivering to the Agent a Loan Party Joinder Agreement executed by
such new Loan Party, (ii) deliver to the Agent a certificate of such Material
Operating Group Entity, substantially in the form of the certificates delivered
pursuant to Section 3.1(e) through (g) on the Restatement Effective Date, with
appropriate insertions and attachments, and (iii) if reasonably requested by the
Agent, deliver to the Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from Latham & Watkins
LLP or other counsel, reasonably satisfactory to the Agent. Any document,
agreement, or instrument executed or issued pursuant to this Section 5.7 shall
be a Loan Document.




- 77 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


(b) Notwithstanding the foregoing, if such new Material Operating Group Entity
is a Foreign Subsidiary of PTP (which, for purposes of this Section 5.7(b) shall
include any Subsidiary all or substantially all of the assets of which are
equity interests (or equity and debt interests) in a Foreign Subsidiary), then
the Loan Parties shall not be required to comply with Section 5.7(a) if (i)
compliance could reasonably result in any material adverse tax consequence to
the Loan Parties or the IPO Entity, or (ii) could cause any Loan Party to have
an inclusion in income under Section 956 of the Code.


Obligation to Upstream Management Fees and Incentive Fees
. (a) Borrower shall ensure that each Restricted Subsidiary (other than any
Foreign Subsidiary) that is not a Loan Party promptly, and in any event within 2
Business Days of receipt thereof, distributes to a Loan Party all cash
Management Fees received by such Restricted Subsidiary; and promptly, and in any
event within 10 Business Days of receipt thereof, distributes to a Loan Party
all cash Incentive Fees received by such Restricted Subsidiary.


(b) Borrower shall ensure that any amounts included in the calculation of
Adjusted EBITDA and attributable to any Person that is not a Loan Party or
Restricted Subsidiary of a Loan Party shall be distributed to a Loan Party.


Foreign Qualification
. Borrower shall duly qualify to conduct business in all jurisdictions where its
failure to do so could reasonably be expected to have a Material Adverse Effect
on Borrower, and each Guarantor shall duly qualify to conduct business in all
jurisdictions where its failure to do so could reasonably be expected to have a
Material Adverse Effect on the Loan Parties taken as a whole.


Designated Subsidiaries
. Administrative Entity may at any time after the Amendment No. 5 Effective Date
designate any Subsidiary of a Loan Party as a Designated Subsidiary; provided
that (a) immediately before and after such designation, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing, (b)
immediately before and after such designation, the Borrower shall be in
pro-forma compliance with Section 6.13, and (c) not later than 15 days after
such designation, the Administrative Entity shall deliver to Agent and the
Lenders an officer’s certificate designating such Subsidiary as either a CLO
Management Subsidiary or an Unrestricted Subsidiary and confirming that such
designation is in compliance with the terms of this Agreement.


- 78 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version






NEGATIVE COVENANTS OF BORROWER
Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article VI affected thereby concerning matters which do not
conform to the covenants of this Article VI, Borrower will not do, and will not
permit any Restricted Subsidiary (and, solely with respect to Sections 6.1, 6.2,
6.11 and 6.12, any Designated Subsidiary) to do any of the following:
Debt
. Create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Debt, except:
Debt evidenced by this Agreement and the other Loan Documents;
Debt incurred by any Loan Party, provided that at the time of incurrence of such
Debt and after giving pro-forma effect thereto, the Borrower would be in
compliance with Section 6.13 and so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing at the time of such incurrence,
provided further, that the Loan Parties shall cause any Debt incurred pursuant
to this clause (b) and owed to any Subsidiary or any other Subordinated Creditor
(as defined in the Intercompany Subordination Agreement) to be subordinated to
the Loans on substantially the same terms as set forth in the Intercompany
Subordination Agreement;
Contingent Obligations resulting from the endorsement of instruments for
collection in the ordinary course of business;
Debt of (i) any Subsidiary to a Loan Party, (ii) any Loan Party to any other
Loan Party, (iii) any Restricted Subsidiary of a Loan Party to any other
Restricted Subsidiary of a Loan Party or (iv) any Subsidiary that is not a
Restricted Subsidiary of a Loan Party to any other Subsidiary that is not a Loan
Party;
Debt which may be deemed to exist pursuant to any performance bonds, surety
bonds, statutory bonds, appeal bonds or similar obligations incurred in the
ordinary course of business;
Debt in respect of netting services, overdraft protections and otherwise in
connection with deposit accounts incurred in the ordinary course of business;


- 79 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of Loan Parties and their Subsidiaries;
Debt of a Loan Party or any of its Subsidiaries under any Hedging Agreement so
long as such Hedging Agreements are used solely as a part of its normal business
operations as a risk management strategy or hedge against changes resulting from
market operations and not as a means to speculate for investment purposes on
trends and shifts in financial or commodities markets;
Debt of any Loan Party or Subsidiary under Back-to-Back Lending Facilities, in
an aggregate principal amount not to exceed $50,000,000;
Debt incurred in the ordinary course of business under incentive, non-compete,
consulting, deferred compensation, or other similar arrangements incurred by any
Loan Party or Subsidiary;
Debt incurred in the ordinary course of business with respect to the financing
of insurance premiums;
Debt in respect of taxes, assessments or governmental charges to the extent that
payment thereof shall not at the time be required to be made hereunder; and
other Debt of the Subsidiaries (other than any Loan Party) in an aggregate
principal amount for all such Subsidiaries not to exceed $40,000,000 at any one
time and so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing at the time of incurrence of any such other Debt;
Debt incurred by any CLO Management Subsidiary in connection with, or otherwise
to finance (directly or indirectly) any Investment made to comply with any
regulatory requirements (including, without limitation, risk retention
requirements) provided that any such Debt is non-recourse to any Loan Party or
any Restricted Subsidiary (provided, that an Unrestricted Subsidiary shall only
be liable for such Debt to the extent such Debt is permitted pursuant to clause
(p) of this Section 6.1);
guaranties by Loan Parties or other Subsidiaries in respect of real estate lease
obligations incurred in the ordinary course of business;
Debt (not to exceed $300,000,000 at any one time) incurred by any Unrestricted
Subsidiary provided that any such Debt is non-recourse to any Loan Party or any
Restricted Subsidiary (provided, that a CLO Management Subsidiary shall only be
liable for such Debt to the extent such Debt is permitted pursuant to clause (n)
of this Section 6.1); and
Purchase Money Debt.
Liens


- 80 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. Create, incur, assume, or permit to exist, directly or indirectly, any Lien on
or with respect to any of its Assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except Permitted Liens.
Investments
. Make or own, directly or indirectly, any Investment in any Person, except
Permitted Investments; provided that no Investments shall be permitted to be
incurred (other than any Permitted Investments in or to a Loan Party) so long as
an Event of Default under Sections 7.1(a), 7.1(b)(i) (solely with respect to a
breach of Section 6.13), 7.1(d), 7.1(e), 7.1(f), or 7.1(g) has occurred and is
continuing.
[Reserved.]
Dividends
. If an Event of Default or Unmatured Event of Default has occurred and is
continuing or would result from any of the following, or if any Distribution (as
defined below) could reasonably be expected to result in a violation of any
applicable provisions of Regulations T, U or X of the Federal Reserve Board,
Borrower shall not make or declare, directly or indirectly, any dividend (in
cash, return of capital, or any other form of Assets) on, or make any other
payment or distribution on account of, or set aside Assets for a sinking or
other similar fund for the purchase, redemption, or retirement of, or redeem,
purchase, retire, or otherwise acquire any interest of any class of equity
interests in Borrower, whether now or hereafter outstanding, or grant or issue
any warrant, right, or option pertaining thereto, or other security convertible
into any of the foregoing, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or Assets or in obligations
(collectively, a “Distribution”), except for (w) irrespective of whether an
Event of Default has occurred and is continuing or would result therefrom, any
Distributions by any Loan Party or any Restricted Subsidiary to any other Loan
Party, including any distribution required by Section 5.8, irrespective of
whether an Event of Default or an Unmatured Event of Default has occurred and is
continuing or would result therefrom, to make any Permitted Tax Distribution.
Restriction on Fundamental Changes
. Change its name, change the nature of its business, enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its
partnership interests (whether limited or general) or membership interests, as
applicable, or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business
or Assets, whether now owned or hereafter acquired, or acquire any business or
Assets from, or capital stock of, or be a party to any acquisition of, any other
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business.
Notwithstanding the foregoing provisions of this Section:


- 81 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


a Loan Party or any Restricted Subsidiary may sell or otherwise transfer Assets
in accordance with the provisions of Section 6.7 hereof;
a Loan Party or any Restricted Subsidiary may make Investments in accordance
with the provisions of Section 6.3 hereof;
a Loan Party or any Restricted Subsidiary may acquire any business or Assets
(other than Investments, which for the avoidance of doubt, may be permitted
under clause (b) above) from any Person to the extent that (i) the Distribution
by Borrower of the cash, Cash Equivalents or other Assets used to fund such
acquisition would not have violated this Agreement and (ii) such acquisition
would not otherwise result in an Event of Default or an Unmatured Event of
Default;
a Loan Party or any Restricted Subsidiary may change its name or corporate,
partnership or limited liability structure so long as, in the case of any change
by a Loan Party, the Administrative Entity provides written notice thereof to
Agent on or before the date that is 45 days after the date when such name or
structure change occurs;
any Person may merge, consolidate or reorganize with and into a Loan Party or
any Restricted Subsidiary, provided that (i) if such transaction involves a Loan
Party, a Loan Party is the sole surviving entity of such merger, consolidation
or reorganization and on or prior to the consummation of such merger,
consolidation or reorganization, such Loan Party expressly reaffirms its
Obligations, if any, to the Lender Group under this Agreement and the other Loan
Documents to which it is a party (provided, in the case of any Loan Party other
than the Borrower, such reaffirmation may be provided within 5 Business Days of
the consummation of such transaction), and (ii) the consummation of such merger,
consolidation or reorganization does not result in a Change of Control Event;
and
any Restricted Subsidiary may liquidate, wind-up or dissolve, in each case, in
the ordinary course of business, consistent with past practice and to the extent
not otherwise material to the Loan Parties and their Restricted Subsidiaries;
provided that all of the proceeds of such liquidation, winding up or dissolution
allocable to the direct or indirect ownership in such Subsidiary of Borrower or
any other Loan Party are distributed to the direct or indirect holder of such
Subsidiary’s Securities (pro rata based on ownership at the time of such
liquidation, wind-up or dissolution) or to a Loan Party or a wholly owned
Subsidiary of a Loan Party.
Sale of Assets
. Sell, assign, transfer, convey, or otherwise dispose of all or any substantial
part of its property or business or any material Assets (determined by reference
to the combined financial condition of the Loan Parties and each Restricted
Subsidiary) except that any Loan Party or Restricted Subsidiary may dispose of
any property (including any investment) (a) in the ordinary course of business
and consistent with past practices or so long as such disposition would not
reasonably be expected to have a Material Adverse Effect, (b) so long as such
disposition would not reasonably be expected to have a Material Adverse


- 82 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Effect, to any Person in the ordinary course pursuant to the terms of a Benefit
Plan and (c) so long as such disposition would not reasonably be expected to
have a Material Adverse Effect, in connection with the transactions contemplated
by the agreements set forth on the Disclosure Statement effected in connection
with the IPO Event.
Transactions with Shareholders and Affiliates
. Enter into or permit to exist, directly or indirectly, any transaction
(including the purchase, sale, lease, or exchange of any Asset or the rendering
of any service) with any holder of 5% or more of any class of equity interests
of Borrower or any of its Subsidiaries or Affiliates, or with any Affiliate of
Borrower or of any such holder, in each case other than a Loan Party, on terms
taken as a whole that are less favorable to Borrower than those terms that might
be obtained at the time from Persons who are not such a holder, Subsidiary, or
Affiliate, or if such transaction is not one in which terms could be obtained
from such other Person, on terms that are not negotiated in good faith on an
arm’s length basis. Prior to Borrower or any of its Restricted Subsidiaries
engaging in any such transaction described in this Section 6.8, other than
transactions in de minimis amounts, Borrower shall determine that such
transaction has been negotiated in good faith and on an arm’s length basis. In
no event shall the foregoing restrictive covenant apply to (a) debt permitted
under Section 6.1, (b) Permitted Investments, (c) the execution, delivery and
performance of the agreements evidencing the obligation to pay the Management
Fees, (d) transactions contemplated by the agreements set forth on the
Disclosure Statement effected in connection with the IPO Event, (e) transactions
in the ordinary course pursuant to the terms of a Benefit Plan, (f) any
investment in a Fund, (g) transactions involving the use, transfer, or other
disposition of any Assets, to the extent that (i) the Distribution by Borrower
of such Assets would not have violated this Agreement and (ii) such use,
transfer, or other disposition would not otherwise result in an Event of Default
or an Unmatured Event of Default or (h) transactions approved by the conflicts
committee of the board of directors (or similar governing body) of the general
partner of PTP (or of the PTP, as applicable) (which committee shall be
comprised of at least one independent member of such board of directors (or
similar governing body)).
Conduct of Business
. Engage in any business other than the businesses in which it is permitted to
conduct under its Governing Documents (as in effect on the Restatement Effective
Date), or any businesses or activities substantially similar or related thereto.
Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent
. Without the prior written consent of Agent and the Required Lenders, which
consent shall not unreasonably be withheld or delayed, agree to any amendment to
or waiver of the terms or provisions of its Governing Documents except for:
(i) immaterial amendments or waivers permitted by such Governing Documents not
requiring the consent of the holders of the Securities in the applicable Loan
Party or Restricted Subsidiary, or


- 83 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


(ii) amendments or waivers which would not, either individually or collectively,
be materially adverse to the interests of the Lender Group.
Use of Proceeds
. Use the proceeds of the Loans made and Letters of Credit issued hereunder for
any purpose inconsistent with Section 3.2(e) hereof. The Borrower will not
request any Loan or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Margin Regulation
. Use any portion of the proceeds of any of the Loans or Letters of Credit in
any manner which could reasonably be expected to cause the Loans, the Letters of
Credit, the application of such proceeds, or the transactions contemplated by
this Agreement to violate Regulations T, U or X of the Federal Reserve Board, or
any other regulation of such board, or to violate the Exchange Act, or to
violate the Investment Company Act of 1940.
Financial Covenants
.
Management Fees. Permit Borrower’s Subsidiaries or the Ares Funds during any
twelve month period, commencing with the twelve month period ending March 31,
2014, to defer payment or fail to pay in cash as a result of a Triggering Event
with respect to the applicable Ares Fund (or amend or otherwise modify any
agreement evidencing any obligation to pay Management Fees as a result of a
Triggering Event with respect to the applicable Ares Fund, to the extent that
any such amendment or modification, together with any such deferral or failure
to pay Management Fees in cash described above, would result in a failure to pay
in cash) Management Fees equal to 10% or more of all of the Management Fees
(taken as a whole) that, as required to be reported under GAAP, otherwise would
have been due and payable to any Loan Party during such twelve month period.
Debt to Adjusted EBITDA. Permit the ratio of (i) the total outstanding amount of
Debt of the Loan Parties and the Restricted Subsidiaries on a Stand Alone Basis
as of the last day of any four fiscal quarter period of PTP, commencing with the
four fiscal quarter period ending March 31, 2014, to (ii) the Adjusted EBITDA of
the Loan Parties and the Restricted Subsidiaries on a Stand Alone Basis for such
period, to be greater than 4.00:1.00.


- 84 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Assets Under Management. Permit Assets Under Management at any time to be less
than the sum of (i) $32,982,000,000 plus (ii) 75% of all New Management Fee
Assets.
Restrictive Agreements
. The Borrower will not, and will not permit any Loan Party, or any Restricted
Subsidiary, to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Restricted Subsidiary to pay in cash any
Management Fees to the Loan Parties, the ability to make or repay loans or
advances to the Borrower or any of its Restricted Subsidiaries or to guarantee
Debt of any Loan Party or any of its Restricted Subsidiaries or the ability in
any material respect to pay dividends or other distributions with respect to any
of its Securities, provided that: the foregoing shall not apply to (x)
restrictions existing on the Closing Date, (y) restrictions and conditions
imposed by law, rule or regulation or by this Agreement or other Loan Documents
and (z) customary restrictions and conditions contained in agreements relating
to the sale of any property pending such sale, provided that such restrictions
and conditions apply only to the property that is to be sold and such sale is
permitted under this Agreement.
CLO Management Subsidiaries
. Permit any CLO Management Subsidiary to engage in any business other than the
management, servicing, administration or similar function performed in
connection with a Fund and the holding of Investments in a Fund or other CLO
Management Subsidiary and activities reasonably related thereto (including,
without limitation, the incurrence of Debt to finance such Investments).




EVENTS OF DEFAULT AND REMEDIES
Events of Default
. The occurrence of any one or more of the following events, acts, or
occurrences shall constitute an event of default (“Event of Default”) hereunder:
Failure to Make Payments When Due.
Borrower shall fail to pay any amount owing hereunder with respect to the
principal of any of the Loans (or cash collateralize or reimburse obligations in
respect of any Letter of Credit) when such amount is due, whether at stated
maturity, by acceleration, or otherwise;


- 85 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Borrower shall fail to pay, within 5 days of the date when due, any amount owing
hereunder with respect to interest on any of the Loans or with respect to any
other amounts (including fees, costs, or expenses), other than principal (or
cash collateralization or reimbursement obligations in respect of Letters of
Credit), payable in connection herewith;
Breach of Certain Covenants.
Borrower shall fail to perform or comply with any covenant, term, or condition
contained in Article VI of this Agreement;
[Reserved];
Borrower shall fail to perform or comply with any covenant, term, or condition
contained in Section 5.1, 5.2(a), 5.2(b), 5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.6,
or 5.9 and such failure shall not have been remedied or waived within 10 days
after the occurrence thereof; or
any Loan Party shall fail to perform or comply with any other covenant, term, or
condition contained in this Agreement or other Loan Documents to which it is a
party and such failure shall not have been remedied or waived within 30 days
after receipt of notice from Agent of the occurrence thereof; provided, however,
that this clause (iv) shall not apply to: (1) the covenants, terms, or
conditions referred to in subsections (a) and (c) of this Section 7.1; or
(2) the covenants, terms, or conditions referred to in clause (i), (ii) or
(iii) above of this subsection (b);
Breach of Representation or Warranty. Any financial statement, representation,
warranty, or certification made or furnished by Borrower under this Agreement or
in any statement, document, letter, or other writing or instrument furnished or
delivered by or on behalf of PTP or any Loan Party to Agent or any Lender
pursuant to or in connection with this Agreement or any other Loan Document to
which it is a party, or as an inducement to the Lender Group to enter into this
Agreement or any other Loan Document shall have been false, incorrect, or
incomplete in any material respect when made, effective, or reaffirmed, as the
case may be;
Involuntary Bankruptcy.
If an involuntary case seeking the liquidation or reorganization of PTP or any
Loan Party or Significant Restricted Subsidiary under Chapter 7 or Chapter 11,
respectively, of the Bankruptcy Code or any similar proceeding shall be
commenced against PTP or any Loan Party or Significant Restricted Subsidiary
under any other applicable law and any of the following events occur: (1) such
Person consents to the institution of the involuntary case or similar
proceeding; (2) the petition commencing the involuntary case or similar
proceeding is not timely controverted; (3) the petition commencing the
involuntary case or similar proceeding is not dismissed within 60 days of the
date of the filing thereof; provided, however, that, during the pendency of such
period,


- 86 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the Lender Group shall be relieved of its obligation to make additional Loans;
(4) an interim trustee is appointed to take possession of all or a substantial
portion of the Assets of any Loan Party or Significant Restricted Subsidiary; or
(5) an order for relief shall have been issued or entered therein;
A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer having similar powers over PTP, any Loan Party or Significant
Restricted Subsidiary to take possession of all or a substantial portion of its
Assets shall have been entered and, within 45 days from the date of entry, is
not vacated, discharged, or bonded against, provided, however, that, during the
pendency of such period, the Lender Group shall be relieved of their obligation
to make additional Loans;
Voluntary Bankruptcy. PTP or any Loan Party shall institute a voluntary case
seeking liquidation or reorganization under Chapter 7 or Chapter 11,
respectively, of the Bankruptcy Code; PTP or any Loan Party or Significant
Restricted Subsidiary shall file a petition, answer, or complaint or shall
otherwise institute any similar proceeding under any other applicable law, or
shall consent thereto; PTP or any Loan Party or Significant Restricted
Subsidiary shall consent to the conversion of an involuntary case to a voluntary
case; or PTP or any Loan Party or Significant Restricted Subsidiary shall
consent or acquiesce to the appointment of a receiver, liquidator, sequestrator,
custodian, trustee, or other officer with similar powers to take possession of
all or a substantial portion of its Assets; PTP, any Loan Party or Significant
Restricted Subsidiary shall generally fail to pay debts as such debts become due
or shall admit in writing its inability to pay its debts generally; or any Loan
Party or Significant Restricted Subsidiary shall make a general assignment for
the benefit of creditors;
Dissolution. Any order, judgment, or decree shall be entered decreeing the
dissolution of PTP or any Loan Party or Significant Restricted Subsidiary, and
such order shall remain undischarged or unstayed for a period in excess of
45 days;
Change of Control. A Change of Control Event shall occur;
Judgments and Attachments. Any Loan Party or Significant Restricted Subsidiary
shall suffer any money judgment, writ, or warrant of attachment, or similar
process involving payment of money in an amount, net of any portion thereof that
is covered by or recoverable by such Loan Party under applicable insurance
policies (if any) in excess of $50,000,000 and shall not discharge, vacate,
bond, or stay the same within a period of 30 days;
Guaranty. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or any Guarantor thereunder, except to the extent
permitted by the terms of the Loan Documents;
Material Agreements. If there is a default in any material agreement to which
Borrower or any Restricted Subsidiary is a party and such default (a) involves
Debt


- 87 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


in an aggregate principal amount equal to $50,000,000 or more and (b) either
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of Borrower’s or any Restricted Subsidiary’s obligations
thereunder or to terminate such agreement;
Intercompany Subordination Agreement. If any Loan Party makes any payment on
account of Debt that has been contractually subordinated under the Intercompany
Subordination Agreement, except to the extent such payment is permitted by the
terms of the Intercompany Subordination Agreement;
[Reserved].
Loan Documents. Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Loan Party, or a proceeding shall be commenced
by any Loan Party, or by any Governmental Authority having jurisdiction over any
Loan Party, seeking to establish the invalidity or unenforceability thereof, or
any Loan Party shall deny that any Loan Party has any liability or obligation
purported to be created under any Loan Document; and
Remedies
. Upon the occurrence of an Event of Default:
If such Event of Default arises under subsections (d) or (e) of Section 7.1
hereof, then the Revolver Commitments hereunder immediately shall terminate and
all of the Obligations owing hereunder or under the other Loan Documents
automatically shall become immediately due and payable (including without
limitation the cash collateralization of the Letters of Credit in accordance
with Section 2.8(a) hereof), without presentment, demand, protest, notice, or
other requirements of any kind, all of which are hereby expressly waived by
Borrower; and
In the case of any other Event of Default that has occurred and is continuing,
the Agent at the request of the Required Lenders, by written notice to Borrower,
may declare the Revolver Commitments hereunder terminated and all of the
Obligations owing hereunder or under the Loan Documents to be, and the same
immediately shall become due and payable (including without limitation the cash
collateralization of the Letters of Credit in accordance with the provisions
hereof), without presentment, demand, protest, further notice, or other
requirements of any kind, all of which are hereby expressly waived by Borrower.
Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity. Agent may determine, in its sole
discretion, the order and manner


- 88 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


in which the Lender Group’s rights and remedies are to be exercised. All
payments received by Agent shall be applied in accordance with
Section 2.3(d)(i).




EXPENSES AND INDEMNITIES
Expenses
. Irrespective of whether any Loans are made hereunder, Borrower agrees to pay
on demand any and all Lender Group Expenses.
Indemnity
.
In addition to the payment of expenses pursuant to Section 8.1 hereof, and
irrespective of whether the transactions contemplated hereby are consummated,
Borrower agrees to indemnify, exonerate, defend, pay, and hold harmless the
Agent-Related Persons, the Lender-Related Persons, and each Participant
(collectively the “Indemnitees” and individually as “Indemnitee”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, causes of action, judgments, suits, claims, costs, expenses, and
disbursements of any kind or nature whatsoever (including, the reasonable fees
and disbursements of counsel for such Indemnitees in connection with any
investigation, administrative, or judicial proceeding, whether such Indemnitee
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against such Indemnitee, in any manner relating to or arising out of
the Total Commitments, the use or intended use of the proceeds of the Loans,
Letters of Credit or the consummation of the transactions contemplated by this
Agreement, including any matter relating to or arising out of the filing or
recordation of any of the Loan Documents which filing or recordation is done
based upon information supplied by Borrower to Agent and its counsel (the
“Indemnified Liabilities”); provided, however, that Borrower shall have no
obligation hereunder to any Indemnitee to the extent that such Indemnified
Liabilities are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the fraud, gross negligence or willful
misconduct of such Indemnitee. Each Indemnitee will promptly notify Borrower of
each event of which it has knowledge which may give rise to a claim under the
indemnification provisions of this Section 8.2. To the extent that the
undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. The obligations of Borrower under this Section 8.2 shall survive
the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder.


- 89 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Agent or an Issuing Lender under Section
8.2(a), each Lender severally agrees to pay to the Agent or such Issuing Lender,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or such Issuing Lender in its capacity as such.
Waiver of Consequential Damages, Etc. To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof. Without limiting the foregoing, no Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.




ASSIGNMENT AND PARTICIPATIONS
Assignments and Participations
.
With the consent of Administrative Entity (which consent of Administrative
Entity shall not be (x) required for an assignment to a Lender or an Affiliate
of a Lender, or, if an Event of Default has occurred and is continuing, or
(y) other than with respect to Direct Competitors, unreasonably withheld,
conditioned or delayed), any Lender may assign and delegate to one or more
assignees (each an “Assignee”) that are Eligible Transferees all, or any ratable
part of all, of the Obligations, the Revolver Commitments, the Loans and the
other rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount of $5,000,000 (or the remaining amount of any
Lender’s Revolver Commitment or amount of Loans, if less); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information including any documentation required pursuant
to Section 2.23(e), (f) and (g) with respect to the Assignee,


- 90 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


have been given to Administrative Entity and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Administrative
Entity and Agent an Assignment and Acceptance, fully executed and delivered by
each party thereto, and (iii) the assigning Lender or Assignee has paid to Agent
for Agent’s separate account a processing fee in the amount of $3,500. Anything
contained herein to the contrary notwithstanding, the payment of any fees shall
not be required and the Assignee need not be an Eligible Transferee and the
consent of Administrative Entity shall not be required if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of the
assigning Lender.
From and after the date that Agent notifies the assigning Lender (with a copy to
Borrower) that it has received an executed Assignment and Acceptance satisfying
clause (a) above and payment of the above-referenced processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 8.2 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Section
8.2(b) of this Agreement relating to any period prior to the effectiveness of
such assignment.
Immediately upon Agent’s receipt of the required processing fee payment and the
fully executed Assignment and Acceptance satisfying clause (a) above, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Revolver Commitments or the Loans arising therefrom. The Revolver
Commitment and the Loans allocated to each Assignee shall reduce such Revolver
Commitments or Loans of the assigning Lender pro tanto.
Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of such Lender and who are not
Direct Competitors (a “Participant”) participating interests in its Obligations,
its Loans, the Revolver Commitment, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Loans, the Revolver
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan


- 91 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through such Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, its Subsidiaries, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
Each Originating Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Revolver Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
In connection with any such assignment or participation or proposed assignment
or participation, a Lender may, subject to the provisions of Section 11.11,
disclose all documents and information which it now or hereafter may have
relating to Borrower and its Subsidiaries and their respective businesses.
Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under


- 92 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or any other central bank having jurisdiction over
such Lender, and such Federal Reserve Bank or other central bank may enforce
such pledge or security interest in any manner permitted under applicable law.
Successors
. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release Borrower
from its Obligations. A Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to
Section 9.1 hereof and, except as expressly required pursuant to Section 9.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.




AGENT; THE LENDER GROUP
Appointment and Authorization of Agent
. Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.
The Agent shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the


- 93 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2) or in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Unmatured
Event of Default or Event of Default unless and until written notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower not to be
unreasonably withheld or delayed (or if an Event of Default has occurred and is
continuing, in consultation with the Borrower), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent


- 94 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article X and Sections 8.1 and 8.2 shall continue in effect for the benefit of
such retiring Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and informa-tion as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
[Reserved].
Reports and Information
. By becoming a party to this Agreement, each Lender:
is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each document delivered to Agent pursuant to
Sections 5.2(a), (b), (c), (d) and (f)(i) (each a “Report” and collectively,
“Reports”), and Agent shall so furnish each Lender with such Reports,
expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report, and
agrees to keep all Reports and other material, non-public information regarding
PTP and its Subsidiaries and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 11.11.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, and (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the


- 95 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender.
Set Off; Sharing of Payments
.
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
If, at any time or times any Lender shall receive (i) by payment, foreclosure,
setoff, or otherwise, any payments with respect to the Obligations, except for
any such proceeds or payments received by such Lender from Agent pursuant to the
terms of this Agreement, or (ii) payments from Agent in excess of such Lender’s
ratable portion of all such distributions by Agent, such Lender promptly shall
(1) turn the same over to Agent, in kind, and with such endorsements as may be
required to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.
Payments by Agent to the Lenders
. All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.
Several Obligations; No Liability


- 96 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Revolver Commitments, to make an amount of
such credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Revolver Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. No member of the Lender Group
shall have any liability for the acts of any other member of the Lender Group.
No Lender shall be responsible to Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Revolver Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.




MISCELLANEOUS
No Waivers, Remedies
. No failure or delay on the part of Agent or any Lender, or the holder of any
interest in this Agreement in exercising any right, power, privilege, or remedy
under this Agreement or any of the other Loan Documents shall impair or operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power, privilege, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, privilege, or remedy. The waiver of any
such right, power, privilege, or remedy with respect to particular facts and
circumstances shall not be deemed to be a waiver with respect to other facts and
circumstances. The remedies provided for under this Agreement or the other Loan
Documents are cumulative and are not exclusive of any remedies that may be
available to Agent or any Lender, or the holder of any interest in this
Agreement at law, in equity, or otherwise.
Waivers and Amendments
. No amendment or waiver of any provision of this Agreement (other than an
amendment pursuant to and in accordance with Section 2.18) or any other Loan
Document (other than any Fee Letter), and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective, but only in the specific instance and for the


- 97 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall:
increase or extend any Revolver Commitment of any Lender without the written
consent of such Lender; provided that no amendment, modification or waiver of
any condition precedent, covenant, Event of Default or Unmatured Event of
Default shall constitute an increase in any Revolver Commitment of any Lender,
postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document without the written consent of each Lender
adversely affected thereby,
reduce the principal of, or the rate of interest on, any loan or other extension
of credit hereunder, or reduce any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
adversely affected thereby,
change “Pro Rata Share” or Sections 2.3 or 10.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender adversely affected thereby,
amend or modify this Section or any provision of this Agreement providing for
consent or other action by all Lenders without the written consent of each
Lender,
change the definition of “Required Lenders” without the written consent of each
Lender, or
other than as permitted by Article XII, release any Loan Party from any
obligation for the payment of money without the written consent of each Lender,
and
provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent or the respective Issuing Lender, as applicable,
affect the rights or duties of Agent or such Issuing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower. The foregoing to the contrary notwithstanding,
an amendment to this Agreement to effectuate an Approved Increase shall only
require the consent of Borrower, the Agent and the new Lender and shall not
require the consent of any other Lender.
If any action to be taken by the Lender Group or Agent hereunder requires the
greater than majority or unanimous consent, authorization, or agreement of all
Lenders,


- 98 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


and a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement or if any Lender is a Defaulting Lender hereunder, then Agent or, if
no Event of Default has occurred and is continuing, Borrower, upon at least 5
Business Days’ prior irrevocable notice to the Holdout Lender or Defaulting
Lender, may permanently replace the Holdout Lender or Defaulting Lender with one
or more substitute Lenders (each, a “Replacement Lender”), and the Holdout
Lender or Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given. Prior to the
effective date of such replacement, the Holdout Lender or Defaulting Lender, as
applicable, and each Replacement Lender shall execute and deliver an Assignment
and Acceptance, subject only to the Holdout Lender or such Defaulting Lender
being repaid its share of the outstanding Obligations (including an assumption
of its Pro Rata Share of any participation in any Letter of Credit Usage)
without any premium or penalty of any kind whatsoever. If the Holdout Lender or
Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
or Defaulting Lender shall be made in accordance with the terms of Section 9.1.
Until such time as the Replacement Lenders shall have acquired all of the
Obligations, the Revolver Commitments, and the other rights and obligations of
the Holdout Lender or Defaulting Lender hereunder and under the other Loan
Documents, the Holdout Lender or Defaulting Lender, as applicable, shall remain
obligated to make its Pro Rata Share of Loans and to purchase a participation in
each Letter of Credit, in accordance with this Agreement.
Notices
. Except as otherwise provided herein, all notices, demands, instructions,
requests, and other communications required or permitted to be given to, or made
upon, any party hereto shall be in writing and (except for financial statements
and certain other documents to be furnished pursuant hereto, which may be sent
as provided herein) shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by courier,
electronic mail (at such e-mail addresses as a party may designate in accordance
herewith), or facsimile and shall be deemed to be given for purposes of this
Agreement on the day that such writing is received by the Person to whom it is
to be sent pursuant to the provisions of this Agreement. Unless otherwise
specified in a notice sent or delivered in accordance with the foregoing
provisions of this Section 11.3, notices, demands, requests, instructions, and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers) indicated on Exhibit 11.3 attached hereto.
Successors and Assigns
. This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns; provided, however,
that


- 99 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Borrower may not assign or transfer any interest or rights hereunder without the
prior written consent of Agent and the Lenders and any such prohibited
assignment or transfer shall be absolutely void.
Headings
. Article and Section headings used in this Agreement and the table of contents
preceding this Agreement are for convenience of reference only and shall neither
constitute a part of this Agreement for any other purpose nor affect the
construction of this Agreement.
Execution in Counterparts; Effectiveness
. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by facsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
GOVERNING LAW
. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT: (A) THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE IN THE
STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND
THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
JURISDICTION AND VENUE
. TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL
ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY MEMBER OF THE LENDER GROUP OR
BORROWER IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK. BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO
THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS


- 100 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 11.8 AND STIPULATE THAT THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON
FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. TO THE
EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST BORROWER MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED ON EXHIBIT 11.3 ATTACHED
HERETO.
WAIVER OF TRIAL BY JURY
. BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY
DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED
TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT
THEY MAY LEGALLY DO SO, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY
AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.
Independence of Covenants
. All covenants under this Agreement and other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any one covenant, the fact that it would be permitted by another covenant,
shall not avoid the occurrence of an Event of Default or Unmatured Event of
Default if such action is taken or condition exists.
Confidentiality
. Agent and Lenders each individually (and not jointly or jointly and severally)
agree that material, non-public information regarding PTP, the Loan Parties and
their respective Subsidiaries, their operations, assets, and existing and
contemplated business


- 101 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


plans shall be treated by Agent and the Lenders in a confidential manner, used
only in connection with this Agreement and in compliance with applicable laws,
including United States federal or state securities laws, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group and any of their respective
officers, directors, employees, counsel, accountants, auditors and other
representatives; provided that in the case of clause (a) and (b), such Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential, (c) as
may be required by statute, decision, or judicial or administrative order, rule,
regulation or any Governmental Authority (other than any state, federal or
foreign authority or examiner regulating banks or banking); provided that, to
the extent it may lawfully do so, Agent or any such Lender shall notify Borrower
of such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority (other than any state, federal or foreign authority or examiner
regulating banks or banking) pursuant to any subpoena or other legal process;
provided that, to the extent it may lawfully do so, Agent or any such Lender
shall notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent or such Lender reasonably believes may not
keep such information confidential and shall reasonably cooperate with Borrower
in any lawful effort by Borrower to prevent or limit such disclosure or
otherwise protect the confidentiality of such information, (e) as requested or
required by any state, federal or foreign regulatory or other authority or
examiner regulating banks or banking, (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (g) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee is reasonably expected to be a permitted assignee,
purchaser, participant, or pledgee hereof shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(i) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. The provisions of this Section 11.11 shall survive for 2
years after the payment in full of the Obligations. Notwithstanding the
foregoing, confidential information shall not include, as to any Agent or
Lender, information independently developed by such Person or its Affiliates,
information that was in such Person’s and/or Affiliates possession prior to the
Restatement Effective Date and was not known by such Person or its Affiliates to
be from a confidential source and information that is provided to such Person
and/or its Affiliates after the Restatement Effective Date from any source
without a known obligation of confidentiality to the Borrower and its
Affiliates.


- 102 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


Complete Agreement
. This Agreement, together with the exhibits hereto, the Disclosure Statement,
and the other Loan Documents is intended by the parties hereto as a final
expression of their agreement and is intended as a complete statement of the
terms and conditions of their agreement with respect to the subject matter of
this Agreement and shall not be contradicted or qualified by any other
agreement, oral or written, before the Restatement Effective Date.
USA Patriot Act Notice
. Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56) signed into law October 26,
2001 (the “USA Patriot Act”), it may be required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA Patriot Act.
No Novation
. Borrower, the Lenders and Agent hereby agree that this Agreement amends and
restates the Existing Credit Agreement in its entirety (and therefore, this
Agreement shall not constitute or effectuate a novation thereof) and all Loans,
Letters of Credit and other Obligations of the Loan Parties outstanding under
the Existing Credit Agreement as of the Closing Date shall be deemed to be
Loans, Letters of Credit and Obligations outstanding under this Agreement (and
the Borrower and each Guarantor hereby assume all such Obligations) without
further action by any Person except as otherwise expressly modified by this
Agreement and the other Loan Documents. The rights and duties of Ares and AIH
(as predecessors in interest to the Borrower), Agent, and the Lenders with
respect to all matters relating to time periods prior to the Restatement
Effective Date shall be determined in accordance with the terms of the Existing
Credit Agreement, and the rights and duties of Borrower, Agent, and the Lenders
with respect to all matters relating to time periods from and after the
Restatement Effective Date shall be determined in accordance with the provisions
of this Agreement and the Loan Documents. This Agreement does not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement (including without limitation, Section 12.8) or discharge or release
the obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except as modified hereby (including without
limitation, Section 12.8) or by instruments executed concurrently herewith.
Except as expressly set forth herein (including without limitation, Section
12.8), nothing in this Agreement shall be construed as a release or other
discharge of any Loan Party from any of their obligations or liabilities under
the Existing Credit Agreement.
Judgment Currency


- 103 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. This is an international loan transaction in which the specification of
Dollars or any Alternative Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans or reimbursement obligations denominated in the
Specified Currency. The payment obligations of the Borrower under this Agreement
shall not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Agent could purchase the Specified Currency
with the Second Currency on the Business Day next preceding the day on which
such judgment is rendered. The obligation of the Borrower in respect of any such
sum due from it to the Agent or any Lender hereunder or under any other Loan
Document (in this Section called an “Entitled Person”) shall, notwithstanding
the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by such Entitled
Person of any sum adjudged to be due hereunder in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.
Ares Holdings as Agent for Each Entity Comprising the Borrower
. Each of the entities comprising the Borrower hereby appoints Ares Holdings as
its agent, attorney-in-fact and representative (the “Administrative Entity”) for
the purpose of (i) making any borrowing requests or other requests required
under this Agreement, (ii) the giving and receipt of notices by and to Borrower
under this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrower under this
Agreement, and (iv) all other purposes incidental to any of the foregoing. Each
entity comprising Borrower agrees that any action taken by Ares Holdings as
Administrative Entity shall be binding upon such entity to the same extent as if
directly taken by such entity. Each of the entities comprising the Borrower
hereby jointly and severally hereby indemnifies the Indemnitees and holds the
Indemnitees harmless as set forth in Section 8.2 hereof.
No Fiduciary Duties


- 104 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. Each of the Loan Parties hereby acknowledges and agrees that the Agent, the
Issuing Lenders and the Lenders may have economic interests that conflict with
those of the Loan Parties and/or their Affiliates and nothing in this Agreement
or any other Loan Document creates any fiduciary relationship with or duty to
such Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agent, the Issuing
Lenders and Lenders, on the one hand, and such Loan Party, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




GUARANTY
Guaranty of Payment
. Subject to Section 12.7, each Guarantor hereby unconditionally and irrevocably
and jointly and severally guarantees to the Agent, for the benefit of the
Lenders and the Issuing Lenders, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise). Any payment


- 105 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


hereunder shall be made at such place and in the same currency as such relevant
Obligation is payable. This guaranty is a guaranty of payment and not solely of
collection and is a continuing guaranty and shall apply to all Obligations
whenever arising.
Obligations Unconditional.
(a) Guarantee Absolute. The obligations of the Guarantors under this Article XII
are primary, absolute and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
the Loan Parties under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than payment in full of the Obligations, it being the intent of this
Section 12.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not affect the enforceability of this
Agreement in accordance with its terms or affect, limit, reduce, discharge,
terminate, alter or impair the liability of the Guarantors hereunder, which
shall remain absolute and unconditional as described above:
at any time or from time to time, without notice to the Guarantors, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;
any of the acts mentioned in any of the provisions of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;
the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
any application by any member of the Lender Group of the proceeds of any other
guaranty of or insurance for any of the Obligations to the payment of any of the
Obligations;
any settlement, compromise, release, liquidation or enforcement by any member of
the Lender Group of any of the Obligations;


- 106 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


the giving by any member of the Lender Group of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, the Borrower or any other Person, or
to any disposition of any Securities by the Borrower or any other Person;
the exercise by any member of the Lender Group of any of their rights, remedies,
powers and privileges under the Loan Documents;
the entering into any other transaction or business dealings with the Borrower
or any other Person; or
any combination of the foregoing.
Waiver of Defenses. The enforceability of this Agreement and the liability of
the Guarantors and the rights, remedies, powers and privileges of the Lender
Group under this Agreement shall not be affected, limited, reduced, discharged
or terminated, and each Guarantor hereby expressly waives to the fullest extent
permitted by law any defense now or in the future arising, by reason of:
the illegality, invalidity or unenforceability of any of the Obligations, any
Loan Document or any other agreement or instrument whatsoever relating to any of
the Obligations;
any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;
the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations;
the cessation, for any cause whatsoever, of the liability of the Borrower or any
Guarantor with respect to any of the Obligations;
any failure of any member of the Lender Group to marshal assets, to pursue or
exhaust any right, remedy, power or privilege it may have against the Borrowers
or any other Person, or to take any action whatsoever to mitigate or reduce the
liability of any Guarantor under this Agreement, the Lender Group being under no
obligation to take any such action notwithstanding the fact that any of the
Obligations may be due and payable and that the Borrower may be in default of
its obligations under any Loan Document;
any counterclaim, set-off or other claim which the Borrower or any Guarantor has
or claims with respect to any of the Obligations;
any failure of any member of the Lender Group to file or enforce a claim in any
bankruptcy, insolvency, reorganization or other proceeding with respect to any
Person;


- 107 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


any bankruptcy, insolvency, reorganization, winding-up or adjustment of debts,
or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against the Borrower or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;
any action taken by any member of the Lender Group that is authorized by this
Section or otherwise in this Agreement or by any other provision of any Loan
Document, or any omission to take any such action; or
any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor other than payment in
full of the Obligations.
Waiver of Counterclaim. The Guarantors expressly waive, to the fullest extent
permitted by law, for the benefit of the Lender Group, any right of set-off and
counterclaim with respect to payment of its obligations hereunder, and all
diligence, presentment, demand of payment or performance, protest, notice of
nonpayment or nonperformance, notice of protest, notice of dishonor and all
other notices or demands whatsoever, and any requirement that any member of the
Lender Group exhaust any right, power, privilege or remedy or proceed against
the Loan Parties under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Obligations,
and all notices of acceptance of this Agreement or of the existence, creation,
incurrence or assumption of new or additional Obligations. Each Guarantor
further expressly waives the benefit of any and all statutes of limitation, to
the fullest extent permitted by applicable law.
Other Waivers. Each Guarantor expressly waives, to the fullest extent permitted
by law, for the benefit of the Lender Group, any right to which it may be
entitled:
that the assets of the Borrower first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;
to require that the Borrower be sued and all claims against the Borrower be
completed prior to an action or proceeding being initiated against such
Guarantor; and
to have its obligations hereunder be divided among the Guarantors, such that
each Guarantor’s obligation would be less than the full amount claimed.
Modifications
. Each Guarantor agrees to the fullest extent permitted by applicable law that
(a) all or any part of any security which hereafter may be held for the
Obligations, if


- 108 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


any, may be exchanged, compromised or surrendered from time to time; (b) the
Agent, the Lenders and the Issuing Lenders shall not have any obligation to
protect, perfect, secure or insure any such security interests or Liens which
hereafter may be held, if any, for the Obligations or the properties subject
thereto; (c) the time or place of payment of the Obligations may be changed or
extended, in whole or in part, to a time certain or otherwise, and may be
renewed or accelerated, in whole or in part; (d) the Borrower and any other
party liable for payment under this Agreement may be granted indulgences
generally; (e) any of the provisions of this Agreement or any other Loan
Document may be modified, amended or waived; (f) any party liable for the
payment thereof may be granted indulgences or be released; and (g) any deposit
balance for the credit of the Borrower or any other party liable for the payment
of the Obligations or liable upon any security therefor may be released, in
whole or in part, at, before or after the stated, extended or accelerated
maturity of the Obligations, all without notice to or further assent by such
Guarantor, which shall remain bound thereon, notwithstanding any such exchange,
compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.
Waiver of Rights
. Each Guarantor expressly waives to the fullest extent permitted by applicable
law: (a) notice of acceptance of this guaranty by the Agent, the Lenders and the
Issuing Lenders, and of all Loans made to the Borrower by the Lenders and
Letters of Credit issued by the Issuing Lenders; (b) presentment and demand for
payment or performance of any of the Obligations; (c) protest and notice of
dishonor or of default (except as specifically required in this Agreement) with
respect to the Obligations or with respect to any security therefor; (d) notice
of the Lenders obtaining, amending, substituting for, releasing, waiving or
modifying any Lien, if any, hereafter securing the Obligations, or the Agent’s,
Lenders’ or Issuing Lenders’ subordinating, compromising, discharging or
releasing such Liens, if any; (e) all other notices to which the Borrower might
otherwise be entitled in connection with the guaranty evidenced by this Section
12.4; and (f) demand for payment under this guaranty.
Reinstatement
. The obligations of each Guarantor under this Section 12.5 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Lenders on demand for all reasonable
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by the Agent, Lenders and Issuing Lenders in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
Remedies


- 109 -

--------------------------------------------------------------------------------

Exhibit 10.15


Execution Version


. Each Guarantor agrees to the fullest extent permitted by applicable law that,
as between such Guarantor, on the one hand, and the Agent, Lenders and Issuing
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Obligations from becoming automatically due and
payable) as against any other person and that, in the event of such declaration
(or such Obligations being deemed to have become automatically due and payable),
such Obligations (whether or not due and payable by any other person) shall
forthwith become due and payable by such Guarantor.
Limitation of Guaranty
. Notwithstanding any provision to the contrary contained herein, to the extent
the obligations of a Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of such Guarantor hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code). Notwithstanding anything
herein or in any other Loan Document, the partners of the Loan Parties shall not
be personally liable under this Agreement or any other Loan Document.
Termination of Existing Guarantee
. As and effective from the Restatement Effective Date, the obligations of the
Guarantors (as defined in the Existing Credit Agreement) under the Guaranty (as
defined in the Existing Credit Agreement) shall be terminated and of no further
force or effect.
[Signature pages to follow.]










- 110 -

--------------------------------------------------------------------------------


Exhibit 10.15


Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
I.
ARES HOLDINGS L.P.,

II.
a Delaware limited partnership, as Borrower

III.
By:__________________________________

IV.
Name:

V.
Title:

VI.
ARES INVESTMENTS L.P.,

VII.
a Delaware limited partnership, as Borrower

VIII.
By:__________________________________

IX.
Name:

X.
Title:    

XI.









|US-DOCS\51495258.10||
XII.
JPMORGAN CHASE BANK, N.A.,

XIII.
as Agent and Lender

XIV.
By:__________________________________

XV.
Name:    

XVI.
Title:     



|US-DOCS\51495258.10||
XVII.
BANK OF AMERICA, N.A., as a Lender

XVIII.
By:__________________________________

XIX.
Name:    

Title:     
    




XX.
Bank Name: ___________________________ as a Lender

XXI.
By:__________________________________

XXII.
Name:    

XXIII.
Title:



ARES MANAGEMENT LLC,


as a Guarantor
 
By:        
Name:        
Title:        






--------------------------------------------------------------------------------




ARES INVESTMENTS HOLDINGS LLC,


as a Guarantor
 


By:        
Name:        
Title:        


ARES FINANCE CO. LLC,


as a Guarantor
 


By:        
Name:        
Title:        




ARES OFFSHORE HOLDINGS L.P.,


as a Guarantor
 
By: Ares Offshore Holdings, Ltd., its General Partner


By:        
Name:    
Title:    


































--------------------------------------------------------------------------------




ANNEX II


SCHEDULE C-1


Revolver Commitments


Lender
Allocation
 
 
J.P Morgan Chase Bank, N.A.
$110,000,000.00
Bank of America, N.A.
$110,000,000.00
Wells Fargo Bank, National Association
$110,000,000.00
Morgan Stanley Bank, N.A.
$85,000,000.00
SunTrust Bank
$85,000,000.00
MUFG Union Bank, N.A.
$75,000,000.00
Citibank, N.A.
$60,000,000.00
Royal Bank of Canada
$60,000,000.00
State Street Bank and Trust Company
$60,000,000.00
Sumitomo Mitsui Banking Corporation
$60,000,000.00
U.S. Bank National Association
$60,000,000.00
Barclays Bank PLC
$50,000,000.00
Goldman Sachs Bank USA
$50,000,000.00
Credit Suisse AG, Cayman Islands Branch
$25,000,000.00
The Bank of New York Mellon
$25,000,000.00
City National Bank
$15,000,000.00
Total
$1,040,000,000.00























